paTeD || Ceprembes 1998

(1) THE GOVERNMENT OF THE REPUBLIC OF ZAMBIA
and

(2) CHAMBISHI METALS PLC

CHAMBISHI COBALT AND ACID PLANTS
AND NKANA SLAG DUMPS
DEVELOPMENT AGREEMENT

Clifford Chance
200 Aldersgate Street
London EC1A 4J3

Telephone: 0171 600 1000
Facsimile: 0171 600 5555
Reference: MWC/VCH
10.

11.

12.

13.

14.

15.

Definitions and Interpretations ....... 2.0.20... eee eee eee 3

OPERATIONAL AND EMPLOYMENT ISSUES

Commitment to Operate .. 2... ees 10
Rights to Export and Import and Arms’ Length Dealings ................ 10
Procurement bbb bbb beet bbb btbtbe ttt tttrtreeees 11
Local Business Development... 0.0.0.0... 0... 12
Training and Human Resources Management ....................0005 13
Ipsurance .. 1... te eee 15
Suspension of Normal Operations ............. 0... c eee eee eee 15
Social Assets 0... et ee eee eee 17
Records and Operating Reports ......... 0.0.0.0. cece eee eens 20
PART C

Foreign Exchange .... 2... te nee 22
Environmental Issues .... 1.2... eee 24
PART D
TAXATION
General Obligation to Pay Tax 2... 0.0... 0.0... eee 29
WAT Refunds 2.6.1... ete eee eee 29
PART E

FORMAL CLAUSES
16. Assignment 2.6.1... tees
17. Extensions to Time... 0... tet es
18. Termination ©... 1.01. tee e tet ee
19. Arbitration and Sole Expert 2... 66... ees
20. Law Applicable... 0... ee ee
21 Force Majeure .. 0.1... 2. ee ee eens
22, Variation 6. eet teen eee
23. Notices 20...
24 Waiver 2.6 eee eee
25. Severability 2... teens
26. Further Acts 2... tees
27. Counterparts ©2001 6 eee
28. Representations and Warranties ............0. 0.0000. e cece eee
SCHEDULE 1... 1... eee

FRAMEWORK APPROVED PROGRAMME OF OPERATIONS

SCHEDULE 2 2.1... tenes
LOCAL BUSINESS DEVELOPMENT PROGRAMME

SCHEDULE 3... 1... ete ee
PART I
MAP OF THE FACILITIES
PART II
MAP OF THE MINING AREA
PART III
POSITION OF ZCCM SLAG DUMP NUMBER 67 SLAG

PART I

MEDICAL SERVICES
PART II

EDUCATION SERVICES
PART III
RECREATIONAL SERVICES

SCHEDULE 5 .. 1.1.6. eee eee

SCHEDULE 6 . 2.1.1... eee

SCHEDULE 7 .... 11... eee ttt nee

SCHEDULE 8 .. 1.1... tet ete e eens
TAX SCHEDULE
THIS AGREEMENT is made on [| Sepvem aes 1998

BETWEEN:

Qa)

(2)

THE GOVERNMENT OF THE REPUBLIC OF ZAMBIA, acting through the Minister
of Mines and Minerals Development and the Minister of Finance and Economic Development
("GRZ"); and

CHAMBISHI METALS PLC, a company incorporated in Zambia (registered no. 41151),
whose registered office is at c/o KPMG Peat Marwick, Kambendekela House, Dedan Kimathi
Road, Lusaka, Republic of Zambia ("the Company") and who shall include any permitted
assigns or successors of the rights and obligations of the Company.

WHEREAS:

qd)

(2)

3)

(4)

(5)

(6)

Proposals have been submitted on behalf of the Company by Avmin for the acquisition and
subsequent rehabilitation, development and operation of the cobalt, roast, leach, electrowin
and acid production plants located at Chambishi in the Copperbelt Province of Zambia and
the Nkana Slag dumps numbers 48 and 67 and certain smelter and waste disposal sites (the
“Facilities") the location of which is more specifically identified by reference to_the area
above the red line in the plan annexed hereto as Schedule 3 Part I.

GRZ has approved these proposals, which are hereafter referred to as the “Approved
Programme of Operations".

The rehabilitation, development and operation of the Facilities will be of major economic
significance to the people of Zambia.

GRZ wishes to ensure that the rehabilitation, development and continued operation of the
Facilities will secure the maximum benefit for, and adequately contribute to the advancement
and the social and economic welfare of, the people of Zambia, including the people in the
vicinity of the Facilities in a manner consistent with their needs and the protection of the
environment and secure an appropriate return on investment commensurate with the risks
involved to the Company and its legitimate commercial expectations.

GRZ and the Company have agreed on a number of matters which are set out in this
Agreement and wish the matters agreed upon to be an enduring arrangement of national
interest.

GRZ has granted to the Minister of Mines and Minerals Development and the Minister of
Finance and Economic Development statutory authority under Section 9 of the Act to enter
into this Agreement on behalf of GRZ, and GRZ and the Company agree to be bound by all
the terms and conditions relating thereto. The Minister has sought and received the advice
of the Mining Advisory Committee in accordance with Section 88 of the Act and is acting in
accordance with such advice.

H.\ZCCM\GCONTRANS ACTINDRSOIS8.31 -1-
(7) GRZ, the Company, ZCCM and Avmin have entered into the Sale and Purchase Agreement
dated [( ¢ epreniles , 1998 which requires on its Completion (as therein defined) the entry
into of this Agreement.

H:AZCCM\GCO\TRANS ACTINDRSO1S8.31 -2-
11

PART A
GENERAL
Definitions and Interpretations
In this Agreement, unless the context otherwise requires:

“Act" means the Zambian Mines and Minerals Act, Chapter 213 of the Laws of Zambia as
from time to time amended and in effect;

“Affiliate, Affiliated Party, or Affiliated Parties" means:

ji) any company in which the Company or a Shareholder (as the case may be) holds fifty
per cent. (50%) or more of the ordinary voting shares or which holds fifty per cent.
(50%) or more of the Company’s or a Shareholder’s (as the case may be) ordinary
shares;

(ii) any person which, directly or indirectly, is Controlled by or Controls, or is under
Common Control with the Company or a Shareholder (as the case may be); or

(iii) any person or group of persons being directors or executive officers of, or in the
employment of any person referred to in (i) or (ii) above,

and "Control" means:

(i) the power (whether directly or indirectly) and whether by the ownership of share
capital, the possession of voting power, contract or otherwise to appoint and/or
remove all or such of the board of directors or other governing body of a person as
are able to cast a majority of the votes capable of being cast by the members of that
board as body, or otherwise to control or have power to control the policies and
affairs of that person; and/or

(ii) the holding and/or the ownership of the beneficial interests in and/or the ability to
exercise the voting rights applicable to shares or other securities in any person which
confer in aggregate on the holders whether directly or by means of holding such
interests in one or more other persons (either directly or indirectly) more than fifty
per cent. (50%) of the voting rights exercisable at general meetings of that person,

and "Controlled by" shall be construed accordingly and “Common Control" means the
circumstances where two (2) or more persons are Controlled by the same person or its
Affiliates;

"Agreement" means this agreement as varied from time to time in accordance with the terms
hereof;

“Approved Programme of Operations" means until such time as agreement is reached
pursuant to Clause 2.1 on the final form of the Approved Programme of Operations the

H.\ZCCM\GCONTRANS ACTNDRSOIS8.31 -3-
framework proposals for rehabilitating, developing and operating the Facilities submitted on
behalf of the Company by Avmin which have been approved by the Ministry and which is
set out in Schedule 1 and, after agreement on the final form of such programme pursuant to
Clause 2.1, shall mean the Approved Programme of Operations so agreed.

"Arms’ Length Terms” means a transaction where:

(a) the parties in negotiating the transaction have sought to promote their own best
interests in accordance with fair and honest business methods;

(b) the consideration expressed in the agreement for the transaction entered into is the
only consideration for the transaction; and

(c) the price and other terms of the transaction have not been affected by, nor determined
as a consequence of, any other agreement or any direct or indirect relationship (other
than the relationship created by the transaction agreement between the selling part’
or shareholders of the selling party, or a company in which the selling party is =”
shareholder, and buying party or shareholders of the buying party, or a company in
which the buying party is a shareholder).

“Assets” shall have the meaning ascribed to it in the Sale and Purchase Agreement;
“Avmin” means Avmin Limited, a company incorporated in the Republic of South Africa
(registered no. 05/04469/06) whose registered office is at 56 Main Street, Johannesburg 2001,
South Africa; :

"BATNEEC" means the best available technology not entailing excessive cost as that term
is normally interpreted in accordance with best environmental practice;

“Business Day" means a day on which commercial banks are generally open for business in
each of the Republic of Zambia, the Republic of Ireland and the Republic of South Africa;

"Central Bank" means the Bank of Zambia; ~

"Cobalt Concentrate Tolling Agreement" means the agreement entered into between the
Company and ZCCM for the treatment of cobalt concentrate at the Facilities;

"Collective Agreement" means the agreement between ZCCM and the Mineworkers Union
of Zambia dated 14 August 1997 (effective from 9 April 1997) as amended from time to time
which, for the avoidance of doubt, includes the Standard Code Book 1996, the Disciplinary
Code Book, the 1981 Joint Job Evaluation Agreement, the 1997 Redundancy Agreement and
Administrative Rules Governing Payment for Service Held in Trust dated 15 September 1997;

“Companies Act" means the Zambian Companies Act, Chapter 388 of the Laws of Zambia
as from time to time amended and in effect;

"Completion" has the meaning ascribed to it in the Sale and Purchase Agreement;

HAZCCM\GCO\TRANS ACTINDRSOIS8.31 -4-
"Contingent Commitment" means fifty million United States dollars (US$50,000,000) to be
expended in the manner and amounts specified in the Approved Programme of Operations in
the event that the contingencies attaching thereto are fulfilled;

"Copperbelt" means Copperbelt Province in Zambia comprising the main copper mining
areas in Zambia;

"Cost to Resume Operations" means 1.2 (one and two-tenths) times the costs (which
includes the cost of new capital expenditures) required to resume Normal Operations plus 1.2
(one and two-tenths) times the Company estimate of:

(a) royalties;

(b) operating costs; and

(c) all other incidental costs,

necessary to continue Normal Operations for a further period of twelve (12) months;

“Distributable Profits" means after tax profits and accumulated reserves of the Company,
available for distribution as dividends in accordance with Section 84 of the Companies Act,
as shown in the financial statements of the Company;

"Education Services" means the education services set out in Schedule 4, Part II;

"Effective Date" means the date on which this Agreement was executed by the Parties, and
in the event that it was executed by different Parties on different dates means the date on
which it was executed by the Party who was the last Party to execute the same;

"Environmental Laws" means the Mining (Mineral Resource Extractions) Regulations, 1994
(SI 119/1994); the Environmental Protection and Pollution Control Act, Chapter 204 of the
Laws of Zambia and regulations enacted thereunder; and Sections 75 to 82 of the Act,
Chapter 213 of the Laws of Zambia and the Mines and Mine Products (Environmental)
Regulations SI No. 29 1997, save for the provisions contained in each of such laws and
regulations which relate to mine safety and/or the safety of persons rather than to the
protection of the environment, as each may from time to time be amended and in effect;

“Environmental Plan" means until such time as agreement is reached pursuant to Clause
12.1 on the final form of the Environmental Plan, the framework programme for
environmental protection and compliance as set out in Schedule 5 and, after agreement on the
final form of the plan pursuant to Clause 12.1, shall mean the Environmental Plan so agreed;

"Environmental Protection Fund" means the fund set up for environmental protection by

Section 82 of the Act and the Mines and Mine Products (Environmental) Regulations, 1997
(S129/1997);

H \ZCCM\GCO\TRANS ACTINDRSO1S8.31 -5-
“Excise Duty on Power" means the excise duty on power levied under the Customs and
Excise Act, Chapter 322 of the Laws of Zambia as amended and currently set at ten per cent.
(10%);

"Facilities" has the meaning ascribed to it in Recital (1);
"Force Majeure" has the meaning given to the term in Clause 21.2;

"GRZ" means the Government of the Republic of Zambia and includes any authorised agent
of the Government of the Republic of Zambia;

"Investment Commitment" means seventy million United States dollars (US$70,000,000)
to be expended in the manner and amounts specified in the Approved Programme of
Operations,

"Kwacha" or "K" means the lawful currency of Zambia;
ww

“Large Scale Mining Licences” means Large Scale Mining Licences numbers 30 and 31 held
by the Company pursuant to the Act;

"Leases" means the leases set out in Schedule 4 to the Sale and Purchase Agreement.

"LIBOR" means the London Interbank Offered Rate for US dollars for one month advances
which appears on the Telerate Page 3750 as of 11.00 am, London time, on the date which
is two (2) Business Days preceding the final Business Day of each month monies are
outstanding or, if payment is not made on the final Business Day of a month, two (2)
Business Days preceding the Business Day on which payment is made;

"Local Business Development Programme" means the programme for local business
development which is described and set out in Schedule 2;

“Major Change" has the meaning given to it in Clause 22.3;

~

“Management Agreement" shall have the meaning ascribed to it in the Sale and Purchase
Agreement;

"Medical Services" means the medical services as set out in Schedule 4, Part 1;

"Mine Products" means the ores, concentrates or minerals produced from the Facilities;
"Mining Area" means the area covered by the Large Scale Mining Licences, more
specifically delineated in red on the maps in Schedule 3 Parts I and II together with the
additional area comprising the Nkana Slag Dump Extension Area (as defined in the Sale and

Purchase Agreement) marked in green thereon;

"Minister" means the Minister of Mines and Minerals Development under the Act;

H:\ZCCM\GCO\TRANS ACTINDRSOIS8.31 -6-
“Ministry” means the Ministry of Mines and Minerals Development or other successor
ministry from time to time;

"Municipal Infrastructural Services" means the municipal infrastructural services as set out
in Schedule 4, Part IV;

“Normal Operations" means the operation of the Facilities in accordance with the Scheduled
Programmes;

"Notices" means any notice, consent, demand, approval or other communication required or
permitted to be given under Clause 23;

“Parties" means the persons who are for the time being original parties to this Agreement or
parties added or substituted pursuant to Clause 16, and "Party" means any one of them;

“Plant Products" means the finished metal, sulphuric acid and other end-products produced
by the Facilities;

"Quarter"; means:

(a) January, February, and March; or
(b) April, May and June; or

(c) July, August and September; or
(d) October, November and December.

"Recreational Services" means the facilities as the same are listed in Schedule 4, Part III;

“Redundancy Terms" means those terms relating to entitlement to certain payments and
other rights in the event of loss of employment due to redundancy which are applicable to the
Transferring Employees as set out in the Collective Agreement;

“Registered Dependants" means the dependants of employees who, at the date of this
Agreement, are registered in the records of ZCCM as being entitled to use some or all of the
Social Services;

"Sale and Purchase Agreement" means the agreement between the Company, Avmin
Limited, ZCCM and GRZ for the vesting of the Assets (as such term is defined therein) in
the Company in consideration of the payment of cash and the issue of shares to ZCCM;

“Scheduled Programmes” means the Approved Programme of Operations, the Environmental
Plan, the Training and Human Resources Management Programme and the Local Business
Development Programme;

"Shareholder" means a holder of ordinary shares in the Company or the holder of the Special
Share (as defined in the Sale and Purchase Agreement);

H:\ZCCM\GCO\TRANS ACTINDRSOISS.37 -7-
“Shareholders’ Agreement" means the agreement of even date herewith amongst certain
Shareholders in the Company, including ZCCM, governing the relationship between them as
Shareholders in the Company;

“Social Services" means the Medical Services, Education Services, Recreational Services and
the Municipal Infrastructural Services;

"Sole Expert" means a person appointed (i) pursuant to Clauses 5.4, 6.4, 7.2, 8.8, 9.8, 12.4,
12.8, 15.4, 16.6(b)(ii), 16.8, 22.2(b), 22.5 and 22.6 of this Agreement or (ii) by agreement
between the Parties to resolve any difference of view or disagreement between them and, in
the event the Parties in dispute fail to agree on the person to be so appointed, a person
appointed on an application by either Party by the President for the time being of the London
Court of International Arbitration. For the purposes of this Agreement, the Sole Expert shall
not be, or have been an employee of GRZ or the Company or any Shareholder or any of their
respective Affiliates or any authority or corporation of GRZ;

"Speculative Currency Transaction" means a transaction involving the purchase or sale be”
Zambian currency, the primary object of which is the making of a profit on the exchange of
currency but does not include the taking out of forward cover against reasonably predictable
incomes or costs;

"Taxes" shall include all taxes, royalties, duties, levies and imposts of any kind;

"Training and Human Resources Management Programme" means the programme which
is set out in Schedule 6;

"Transferring Employees" shall have the meaning ascribed to it in the Sale and Purchase
Agreement;

"US$", "US dollars" or "United States dollars" means the lawful currency of the United
States of America;

"VAT" means value added tax payable under the Value Added Tax Act, Chapter 331 of the
Laws of Zambia as from time to time amended and in effect;

"Zambia" means the Republic of Zambia;
"ZCCM" means Zambia Consolidated Copper Mines Limited;
1.2 In this Agreement, unless the context otherwise requires:

(a) monetary references are references to United States dollars unless otherwise
specifically expressed;

(b) the headings do not affect the interpretation or construction;

H:\ZCCM\GCO\TRANS ACTINDRSOIS8.31 -8-
(c)

(d)
e)
()

(g)

references to an Act includes the amendments to that Act for the time being in force
and also to any Act passed in substitution therefor and any regulations for the time
being in force thereunder;

words importing the singular include the plural and vice versa;

words importing any gender include the other gender;

references to a person include a partnership, firm or corporation and any reference
to GRZ includes any instrumenulity of GRZ or any political sub-division thereof; and

the recitals form part of this Agreement.

HAZCCM\GCONTRANS ACTINDRSOISS.31 -9-
2.1

2.2

2.3

2.4

3.1

PART B

OPERATIONAL AND EMPLOYMENT ISSUES

Commitment to Operate

The Company shall, following the Completion of the Sale and Purchase Agreement:

@

(b)

negotiate in good faith with GRZ (which undertakes to negotiate in good faith with
the Company) with a view to agreeing within six (6) months (or such longer period
as the Parties may agree) of the Effective Date the detailed terms and conditions of
the Approved Programme of Operations;

subject to the terms of this Agreement, the Large Scale Mining Licences and laws
and regulations of general application in Zambia from time to time, implement the
Approved Programme of Operations in accordance with the timetable containe
therein and good international mining and metal treatment standards and practices. ~~”

Without prejudice to the obligation contained in Clause 2.1, the Company shall (and Avmin
shall procure that the Company shall): .

(a)

(b)

expend the Investment Commitment substantially in the manner, on the terms and in
the amounts set out in the Scheduled Programmes; and

in the event that the contingencies in the Approved Programme of Operations are
fulfilled, expend the Contingent Commitment substantially in the manner, on the
terms and in the amounts set out in the Scheduled Programmes.

Subject in all cases to the provisions of this Agreement, GRZ hereby acknowledges its
agreement to the Scheduled Programmes.

GRZ confirms that it considers the proposed mining and metal treatment practices describe”
in the Approved Programme of Operations not to constitute "wasteful mining practices" fo—
the purposes of Section 81 of the Act. This confirmation is without prejudice to the rights
of the Director of Mining Safety (acting on behalf of GRZ) to determine that mining practices
not specifically referred to in the Approved Programme of Operations constitute wasteful
mining practices for the purposes of Section 81 of the Act. Nothing in this Clause 2.4 shall
prevent or restrict or otherwise limit GRZ from taking all actions within its power to protect
public health and safety.

Rights to Export and Import and Arms’ Length Dealings

The Company may market and export without further reference to GRZ the Plant Products
and shall have sole control and management of the sale of such Plant Products, including the
forward selling of such Plant Products, and shall assume all risks therefor, provided that:

(a)

the Company sells its products on Arms’ Length Terms;

H AZCCM\GCONTRANS ACTINDRSO1S8.31 -10-
3.2

4.1

4.2

4.3

44

4.5

(b) GRZ has not notified the Company that the export of the Plant Products would:

@) breach an obligation of GRZ arising under international law (including
Mandatory sanctions imposed by the United Nations); or

(ii) Tesult in dealing or contracting with nationals of a state with which GRZ is
in a state of declared or undeclared war.

Subject to Clause 4 and the payment of applicable duties and taxes not otherwise exempted
or deferred pursuant to this Agreement, the Company may import and where it so desires,
re-export without further reference to GRZ, materials, equipment and services to be used in
implementing the Scheduled Programmes provided that GRZ has not notified the Company
that the import and/or re-export (as applicable) of such materials, equipment and services
would give rise to the matters specified in Clause 3.1(b)(i) or (ii).

Procurement

The Company shall, on a periodic basis, identify and invite registration of businesses in
Zambia (particularly in the Copperbelt and with particular emphasis on businesses directly
or indirectly majority owned by Zambian citizens) which are capable of supplying materials,
equipment and services to the Company.

Where materials, equipment and services required for the implementation of the Scheduled
Programmes are manufactured or substantially assembled (or in the case of services, are
procurable) within Zambia from a business or businesses registered pursuant to Clause 4.1,
such business(es) shall have the opportunity to tender and if a tender submission from any
such business:

(i) meets the specifications of the invitation to tender;

di) is competitive in price with international sources; and

(iii) meets the quality standards and delivery requirements of the Company;
then the Company shall not discriminate against such business(es) in its award of such tender.
In assessing the tenders from local contractors and suppliers, the Company will consider the
extra costs it would incur if it was to grant the contract to a foreign supplier or contractor.
These extra costs shall include, but are not necessarily restricted to, wharfage costs, shipping
costs, stevedoring costs, customs clearance costs, customs duties, and demurrage charges.
A Committee shall be formed, comprised of one member from each of the Ministry, the local
government, the Company and a representative of the Ministry of Commerce, Trade &
Industry, which shall monitor the supply and procurement of goods and services to the

Facilities.

The Committee shall operate during the term of this Agreement and the Company shall
furnish it with reports every six (6) months comprising the following information:

H \ZCCM\GCO\TRANS ACTINDRSOISE.31 -ll-
5.1

5.2

5.3

(i)

Gi)

a list of successful tenderers which shall include the items supplied, residence of
tenderers and the reasons for awarding the tender; and

a list of unsuccessful locally based tenderers which shall include reasons for not
awarding the tender.

Local Business Development

The Company shall:

(a)

(b)

(c)

comply with the Local Business Development Programme so as to encourage and
assist the establishment of businesses within Zambia (particularly in the Copperbelt
and with a particular emphasis on businesses directly or indirectly majority owned by
Zambian citizens) to supply materials, equipment and services to the Company,
provided that the Company shall not be obliged to grant or lend money to any person
or provide technical or other support to them; wv
conduct an annual review of progress being made on the implementation of the Local
Business Development Programme and make such variations to it as required by
changing circumstances; and

designate a responsible person experienced in setting up and managing small business
enterprises:

(i) to assist Zambian citizens who wish to or have set up businesses to offer
services to the Company and the Facilities;

(ii) to assist in the implementation of the Local Business Development
Programme and variations thereof;

(iii) _ to liaise with the appropriate officials from GRZ; and

(iv) to compile and maintain the register referred to in Clause 4.1.

The Company may, with the consent of GRZ (which consent shall not be unreasonably
withheld), amend or alter the Local Business Development Programme, with a view to
securing the maximum benefit to the establishment of Zambian businesses from the Facilities.
If the Company is unable to comply with some or all of the Local Business Development
Programme as a result of circumstances or events beyond its control then such non-
compliance shall not constitute a default under this Clause 5 and the Company may give
notice of alternative or revised plans for the Local Business Development Programme.

Should the Company give notice pursuant to Clause 5.2, GRZ shall within thirty days (30)

either:

(a)

(b)

approve those alternative or revised plans; or

meet with the Company ‘to discuss and agree upon the alternative or revised plans.

H.\ZCCM\GCO\TRANS ACT\NDRSOIS8.31 -12-
5.4

5.5

6.1

6.2

6.3

6.4

6.5

If the discussions under Clause 5.3 do not lead to GRZ’s approval of alternative or revised
plans and the Company considers GRZ’s decision to be unreasonable, the Company may elect
to refer the reasonableness of GRZ’s decision to a Sole Expert in accordance with Clause 19.

If the Sole Expert determines that GRZ’s decision is not unreasonable, he shall identify to the
Company such changes to the Local Business Development Programme as will be necessary
to bring such programme into compliance with GRZ’s requirements in this regard and the
Company shall elect whether to amend the programme accordingly or to retain the original
programme. However, if the Sole Expert determines that GRZ’s decision is unreasonable,
he shall declare his determination to both Parties and the proposed amendment or alteration
to the Local Business Development Programme shall be deemed approved.

Training and Human Resources Management

The Company will comply with the Training and Human Resources Management Programme
applicable from time to time.

The Company may, with the consent of GRZ (which consent shall not be unreasonably
withheld), amend or alter the Training and Human Resources Management Programme, with
a view to securing the maximum training of and benefits to Zambian citizens from the
Facilities. If the Company is unable to comply with the Training and Human Resources
Management Programme due to circumstances beyond its control, then such non-compliance
shall not constitute a default under this Clause 6 and the Company may give notice of
alternative or revised plans to the part of the Training and Human Resources Management
Programme affected.

Should the Company give notice pursuant to Clause 6.2, GRZ shall within thirty (30) days
either:

(a) approve those alternative or revised plans; or

(b) meet with the Company to discuss and agree upon the alternative or revised
plans.

If the discussions under Clause 6.3 do not lead to GRZ’s approval of alternative or revised
plans and the Company considers GRZ’s decision to be unreasonable, the Company may elect
to refer the reasonableness of GRZ’s decision to a Sole Expert in accordance with Clause 19.

If the Sole Expert determines that GRZ’s decision is not unreasonable, he shall identify to the
Company the changes to the Training and Human Resources Management Programme as will
be necessary to.bring such programme into compliance with GRZ’s requirements in this
regard and the Company shall elect whether to amend the programme accordingly or to retain
the original programme. However, if the Sole Expert determines that GRZ’s decision is
unreasonable, he shall declare his determination to both Parties and the proposed amendment
or alteration to the Training and Human Resources Management Programme shall be deemed
approved.

1H \ZCCM\GCO\TRANS ACTINDRSOIS8.31 -13-
6.6

6.7

68

6.9

6.10

6.11

6.12

The Company shall not, save as provided below, be restricted in its employment, selection,
assignment or discharge of personnel Provided, however, that the employment and the terms
and conditions of such employment and the discharge or disciplining of personnel within
Zambia shall be carried out in compliance with (i) the laws and regulations of Zambia which
are, from time to time, of general application, (ii) the Collective Agreement and (iii) the
terms of individual employment contracts from time to time.

The Company will, in its recruitment, selection, promotion and assignment of personnel not
discriminate against comparably trained, qualified and experienced Zambian citizens.

The Company acknowledges GRZ’s policy to attract qualified Zambian citizens working
overseas back to employment within the Zambian mining and metallurgical industry. In order
to facilitate the fulfilment of this policy, the Company will take all reasonable efforts in its
recruitment and employment of employees in professional, managerial, engineering and
scientific grades to bring to the attention of such qualified Zambians, positions of employment
available within the Company (including, but not limited to the advertising of positions ‘
international press and trade journals likely to have circulation amongst suitably qualifiee-”
potential employees).

The Company will honour and perform the terms and conditions of the contracts of
employment of the Transferring Employees save that such contracts may be varied provided
that any variance shall be made in compliance with all aspects of Zambian law and regulations
and the terms of the relevant Collective Agreement.

The Company will recognise, for collective bargaining purposes, the trade union currently
representing the Transferring Employees.

The Company adopts the Redundancy Terms currently applicable to Transferring Employees
(and agrees that years previously worked for ZCCM shall form part of the accrued service
of such Transferring Employees when calculating any subsequent redundancy payment to
which they may become entitled upon being terminated by the Company) and agrees that no
amendment or variation will be proposed or made to the Redundancy Terms which wou!
adversely affect the Transferring Employees (or any of them) if such Redundancy Terms were—
to be implemented without the Transferring Employees’ consent.

Notwithstanding the provisions of this Clause 6, the Company (and its contractors or sub-
contractors) may bring into and retain in Zambia such non-Zambian citizens as, in the
reasonable judgment of the Company’s management, are required for the efficient and
successful operation of the Facilities and, at the Company's request (which shall be
accompanied by such information concerning the education, experience and other
qualifications of the personnel concerned as may be required by regulations of Zambia of
general application in Zambia from time to time) GRZ shall cause all necessary permits
(including entry and exit permits, work permits, visas and such other permits or permissions
as may be requested) to be issued to such persons and their dependants without undue delay
and without hampering the continuous and efficient operation of the Facilities. Provided that
GRZ shall be under no such obligation to issue the permits aforesaid to any non-Zambian
citizen who is disqualified from entry by reason of previous crimina) convictions, health

H.\ZCCM\GCO\TRANS ACTINDRSOISS.31 -14-
6.13

6.14

TA

72

8.1

8.2

regulations and like restrictions set out in immigration regulations of general application in
Zambia from time to time.

A committee shall be formed, comprising of one member from each of the Ministry, the
Company, Ministry of Labour and the local government, which shall have no powers to bind
the Company but shall monitor the implementation of the Training and Human Resources
Management Programme.

Such committee shal]. operate during the term of this Agreement and the Company shall
furnish it with reports every six (6) months outlining the progress of the Training and Human
Resources Management Programme, problems encountered, positions filled and the number
of local people employed.

Insurance

The Company shall insure and keep insured with a reputable insurance company the Assets
under new policies from Completion. Such policies shall be in accordance with good risk
management practice having regard to the nature, age and condition of the Assets and having
regard to terms of insurance set out in Schedule 6 to the Sale and Purchase Agreement. The
Company shall advise GRZ of the policy or policies and shall forward copies to GRZ.

The Company shall, unless the policies of the insurance or any of its loan agreements state
otherwise or GRZ otherwise agrees, use any amount paid to it where such amount is greater
than or equal to five hundred thousand US dollars (US$500,000) pursuant to any damage or
destruction provisions in any contract of insurance to reinstate such elements of the Facilities
(except for Plant Products) in respect of which such amount was paid, provided that the
Company shall not be required to repair or restore any portion of the Facilities that, prior to
the damage or destruction, had been obsolete or were of no material value to the actual or
potential operations of the Company or where the Company, following a review of the facts
with GRZ, has notified GRZ that in their judgement the cost of doing so is not justified by
the incremental economic benefit which the Company will derive therefrom. In the event that
GRZ notifies the Company that it disagrees with such judgement, the matter shall be referred
for determination to a Sole Expert in accordance with Clause 19.

Suspension of Normal Operations

The Parties acknowledge that the Company’s right to suspend and curtail (hereinafter referred
to as suspend”) Normal Operations is governed by Section 28 of the Act and that, in the
event of any such suspension or curtailment, the Minister may exercise powers under Section
28(3) of the Act.

GRZ hereby agrees that:

(a) the Minister’s approval shall be deemed given in accordance with Section 28(3)(a) of
the Act upon compliance by the Company with this Clause; and

(b) in such event, any direction capable of being given pursuant to Section 28(3)(b) of
the Act will only be given either:

H.AZCCM\GCOVTRANS ACTINDRSOIS8.31 -15-
(i) in compliance with this Clause; or

(ii) if the Company has not complied with any provision of this Clauses and has
not remedied such non-compliance within thirty (30) days of being given
notice of such non-compliance by GRZ.

8.3. The Company may elect to suspend Normal Operations if in its reasonable opinion the
Company forecasts in the following six (6) month period operating losses, shortages of
supplies and materials, interruption of transportation, smelting, power, labour and/or other
services utilised in Normal Operations, or for any other operational, economic or practical
reason considers it prudent to do so. As soon as possible after receiving notice under Clause
8.2(b)(ii), the Company shall submit a report to GRZ giving reasons why, in its opinion, it
is necessary to suspend Normal Operations.

8.4 | Where pursuant to Clause 8.3 or otherwise in accordance with Section 28 of the Act, the
Company has elected to suspend Normal Operations it shall maintain, subject to fair wear and
tear, the Facilities so as to prevent significant deterioration until Normal Operations are
resumed.

ww

8.5 No later than twelve (12) months from the date on which the Company suspended Normal
Operations pursuant to Clause 8.3 or otherwise in accordance with Section 28 of the Act and
thereafter at no longer than twelve (12) month intervals until Normal Operations are resumed,
the Company shall submit a further report to GRZ:

(i) showing its projection of the Cost to Resume Operations and of revenue from Normal
Operations (if resumed) for the same period; and

(ii) giving reasons why in its opinion it considers it prudent not to resume Normal
Operations in such period.

8.6 If a report submitted pursuant to Clause 8.5 shows that:

(a) the Company’s projection of revenues from Normal Operations for the succeeding
twelve (12) month period exceeds projection of the Cost to Resume Operations for
the said twelve (12) month period; and

(b) that there are no other relevant commercial considerations including without limitation
the after tax value of return to the Shareholders that would make it economically
unreasonable and uncommercial to do so,

then the Minister may direct the Company to promptly take such measures necessary to
ensure that Normal Operations are resumed within a reasonable time period.

8.7 Where Normal Operations have been suspended for a continuous period of not less than three

(3) years, the Minister may direct the Company to resume Normal Operations if he is of the
reasonable opinion that:

H.ZCCM\GCO\TRANS ACT\NDRSOIS8.31 -16-
8.8

8.9

8.10

8.11

9.1

9.2

(a) the Cost to Resume Operations is less than revenue from Normal Operations for the
same period (the Minister will provide the Company with a copy of GRZ's
projections of costs and revenues supporting such opinion); and

(b) there are no other relevant and extraordinary commercial considerations that would
make it economically unreasonable and uncommercial to do so.

If the Company disagrees with the Minister's direction pursuant to Clauses 8.6 and 8.7 it may
submit the matter to a Sole Expert for his determination in accordance with Clause 19.

Where a matter has been referred to the Sole Expert pursuant to Clause 8.8, the Sole Expert
shall determine whether it is economically reasonable and commercial to resume Normal
Operations. The opinion of the Sole Expert shall be binding on the Parties so that in the
event that the Sole Expert determines that it would be economically unreasonable and
uncommercial to resume Normal Operations then the direction given by the Minister pursuant
to Clauses 8.6 and 8.7 shall be deemed to have been withdrawn.

Where pursuant to Clause 8.7 the Minister has directed the Company to resume Normal
Operations and that direction has not been or is not deemed to have been withdrawn, the
Company, if it does not promptly take such measures to ensure that Normal Operations are
resumed within a reasonable time period, shall be deemed for the purposes of this Agreement
to have abandoned all the land subject to the Large Scale Mining Licences pursuant to Section
49 of the Act Provided however, that where the issue has been referred to a Sole Expert
pursuant to Clause 8.8, the time period shall run from the date the Sole Expert gave his
determination.

Nothing herein contained shall prejudice the Company's rights to suspend Normal Operations
under Section 28 of the Act for amy other reason and the exercise by the Minister of his
powers under said section save as specifically described herein.

Social Assets

The Company agrees to continue to employ the same registration practice for determining the
eligibility of dependants to qualify as Registered Dependants as is set forth in the ZCCM
Standard Codebook of 1996.

Medical Services
The Company shall:

(a) enter into service agreements with one or more third party providers of the Medical
Services in the vicinity (meaning within the area commonly known as the Copperbelt
of Zambia) of the Facilities to:

(i) make the Medical Services available to all employees of the Company and the
Registered Dependants of such employees (including for the avoidance of
doubt all persons to whom access to the Medical Services is granted by virtue
of relevant redundancy or retirement provisions);

H \ZCCM\GCO\TRANS ACTINDRSOIS8.31 -17-
(ii) make the Medical Services available at a level appropriate to the number of
Persons entitled thereto from time to time, namely the number of the
Company employees and their Registered Dependants (including persons to
whom access to the Medical Services is granted by virtue of redundancy or
retirement provisions); and

(iii) ensure, to the extent possible in terms of such agreements, that the Medical
Services are provided to such persons described in Clause 9.2(a) (i) and (ii)
above at least to the same standard (as to range and quality of service) as that
currently available as at the date of this Agreement; and

(b) ensure that the costs for the provision of Medical Services to such persons described
in Clause 9.2(a) above are no greater in real terms than those levied by ZCCM for
such services immediately prior to Completion;

Provided that, in respect of 9.2(a) and (b) above, the obligations of the Company sha’
survive only for such period as such Medical Services are reasonably available in the vicinity”
of the Facilities. For the avoidance of doubt, the obligations of the Company hereunder are

to procure the provision of Medical Services from a provider of such services by means of
the execution and enforcement of agreements on Arms’ Length Terms between them and do
not require the Company to become a primary service provider itself by, inter alia, the
construction and operation of hospitals, clinics (other than clinics required to be provided
pursuant to statutory regulations) etc, or to assist the service provider if the service provider
itself becomes incapable of providing the Medical Services.

9.3 Education Services
The Company undertakes to:

(a) provide as a condition of service an education allowance of K9,000 per child per
school term or such amount as may be agreed under the terms of the Collective
Agreement from time to time payable up to a maximum of six (6) children pe
employee. In order to receive this allowance, an employee will be required to—
provide proof of registration of such child at a school;

(b) sponsor all children of the employees of the Company who are currently enjoying
subsidised schooling at ZCCM schools in Kitwe, Kalulushi and the Mpelembe
Secondary School in Kitwe (whether or not the same continue to be owned by
ZCCM) (the "Education Services") and whose access to the Education Services is
currently funded by the Seller, such sponsorship to continue until they either complete
the school curriculum at the school they are currently attending or leave such school;
and

(c) use its best endeavours after Completion to establish a sponsorship scheme in respect
of the children of all of its employees to subsidise access to the Education Services
(provided the Educational Services are available), by not less than one (1) child per
year at each standard level or not more than fourteen (14) children in aggregate at all
standard levels.

H:AZCCM\GCO\TRANS ACTINDRSO/S8.31 -18-
9.4

9.5

9.6

9.7

Provided that, in respect of 9.3(a), (b) and (c) above, the obligations of the Company shall
survive only for such period as such Education Services are reasonably available in the
vicinity of the Facilities. For the avoidance of doubt, the obligations of the Company
hereunder are to procure the provision of Education Services from ZCCM and do not require
the company to become a primary service provider itself by, inter alia, the construction and
operation of schools etc.

Recreational Services

The Company shall provide funding for the continued provision of the Recreational Services
or any other services of a similar nature which the Company may in its sole discretion wish
to support at the level that such funding was extended by ZCCM immediately prior to the
Completion provided that such funding in aggregate shall not exceed two hundred thousand
United States dollars (US$200,000) per annum.

Municipal Infrastructural Services
The Company shall:

(a) provide the Housing Allowance to those employees who are entitled to the same (as
such entitlement is set out in the employees’ conditions of service in place
immediately prior to Completion); and

(b) offer employees the facility of the payment of municipal rates and taxes through the
payroll services.

In the event that the Company determines that it will become unable to comply with the
provisions of Clauses 9.2, 9.3, 9.4 or 9.5, for any reason whatsoever, it shall forthwith give
notice to GRZ of this fact. GRZ agrees that it will accept such non-compliance with Clauses
9.2, 9.3, 9.4 or 9.5, (as the case may be) and that no action will be taken under this
Agreement if, simultaneously with the giving of such notice, (i) the Company submits
proposals to GRZ for an increase in general levels of remuneration or other employment
benefits to employees of the Company in order to compensate such persons for the withdrawal
of rights to use or for the Company’s employees or Registered Dependants to use the Social
Services, and (ii) if the Company also provides GRZ with reasonable evidence that such
proposals are (in the case of (i) above) agreed with any trades union(s) then representing
employees of the Company.

Pending confirmation from GRZ that such proposals for increases in general levels of
remunerations or other benefits are acceptable to it, the Company will comply in all respects
with Clauses 9.2, 9.3, 9.4 and 9.5 and GRZ agrees that it will respond to the Company’s
proposal within sixty (60) days of receipt of the same from the Company.

H.AZCCM\GCO\TRANS ACTINDRSOIS8.37 -19-
9.8 If the Parties disagree about:

(a) the level of Social Services to be maintained and the availability of the Social Services
pursuant to Clauses 9.2(a) and 9.2(b) and/or Clauses 9.3(b) and 9.3(c);

(b) the standard of or charges made for the provision of the Medical Services, Education
Services and/or Municipal! Infrastructural Services pursuant to Clauses 9.2(a), 9.2(b),
9.3 (a), 9.3(b) and 9.3(c);

(c) the acceptability of proposals made by the Company pursuant to Clause 9.7,

either Party may elect to submit the matters in issue to a Sole Expert for determination in
accordance with the provisions of Clause 19.

9.9 The Company will not be required to make Social Services available to persons who are not
employees of the Company or immediate families of such employees (including for th
avoidance of doubt all persons to whom access to the Social Services are granted by viru”
of relevant redundancy or retirement provisions).

10. Records and Operating Reports

10.1. The Company shall, for a period of fifteen (15) years from the Effective Date, provide
quarterly reports to the Ministry on:

(a) quantities of tolled Plant Products returned to owner;
(b) quantities of Plant Products produced and sold for its account;
(c) prices obtained on sales of own Plant Products;

(d) progress in implementing the Scheduled Programmes, the extent of any continuing
non-compliance by the Company with Environmental Laws and progress made ir
remedying this in accordance with the Environmental Plan; and _

(e) any other relevant matters as to the progress and results of the Company’s
metallurgical operations.

10.2 All information furnished to GRZ shall be in English and, in the event that such information
is a translation from the original, shall be a certified true translation. All financial data shall
be recorded in US dollars.

10.3. The Company shall maintain all original records and reports relating to its activities and
operations under this Agreement including al] documents relating to financial and commercial
transactions with independent parties and Affiliates in its principal office in Zambia. These
records and reports shall be opened to inspection by GRZ through an authorised
representative during normal working hours. Such reports and records shall be maintained
in the English language.

H:AZCCM\GCO\TRANS ACT\NDRSOISE.31 -20-
10.4 All information acquired by GRZ in pursuance of this Clause 10 shall be retained in strictest
confidence and shall not be disclosed to any third party other than to an officer or employee
of GRZ whose function requires him to have such information or save for the purpose of
enforcing the provisions of this Agreement or as required by applicable Zambian law or
regulation.

10.5 All records, reports, plans, maps, charts, accounts, and information which the Company is

or may be from time to time reasonably required to supply under the provisions of this
Agreement shall be supplied at the expense of the Company.

H.AZCCM\GCONTRANS ACTNDRSOISS.31 -21-
PART C
UNDERTAKINGS NECESSARY FOR OPERATIONS

i. Foreign Exchange

11.1 The Parties acknowledge that under legislation and practice currently in force in Zambia, the
Company is free to:

(a) remit foreign currency out of Zambia;
(b) maintain foreign currency accounts outside of and within Zambia; and
(c) Temit foreign currency accruing to or earned by it outside Zambia into Zambia.

11.2 In the event foreign exchange controls were to be re-introduced in Zambia within fifteen (15~=—”
years of the Effective Date, the Company shall notwithstanding such reintroduction have the
right to:

(a) retain both foreign currency outside Zambia and within Zambia, in foreign currency
accounts established for that purpose and to have paid to and maintain in such

accounts the following:

0) proceeds of the sale of its Plant Products, including proceeds received from
third parties resident in Zambia for foreign exchange purposes;

(ii) tolls received pursuant to third party cobalt concentrate contracts including
tolls received from third parties resident in Zambia for foreign exchange
purposes;

(iii) | payments made by insurers not resident in Zambia under contracts c”
insurance in the Company’s favour, —

(iv) proceeds of any disposal of capital assets received from persons not resident
in Zambia for foreign exchange purposes;

(vy) the amount of any funds received pursuant to any loan finance provided by
persons not resident in Zambia for foreign exchange purposes;

(vi) any share capital received in foreign currency from persons not resident in
Zambia for foreign exchange purposes; and

(vii) any other foreign currency earned or accrued in the ordinary course of
business from persons not resident in Zambia for foreign exchange purposes.

(b) use freely the foreign currency accounts maintained by the Company to:

H.AZCCM\GCO\TRANS ACTINDRSOIS8.31 -22-
i)

(ii)

(iii)

(iv)

(v)

service payments of principal and interest, service charges and other fees and
expenses in respect of any loans arranged with non-Zambian institutions to
implement the Scheduled Programmes, finance or refinance the Facilities or
otherwise;

make payments due to (aa) suppliers not resident in Zambia for foreign
exchange purposes for the supply of goods and services to the Company
inside and outside Zambia (including capital goods and services of foreign
employees and consultants) where goods and services are required to
implement the Scheduled Programmes or conduct Normal Operations and
(bb) suppliers resident in Zambia for foreign exchange purposes with respect
to the supply of electricity to the Facilities;

finance the payment of dividends to shareholders who are not resident in
Zambia for foreign exchange purposes Provided that such payments are made
out of Distributable Profits (as defined in the Companies Act);

pay expatriate employees whose contracts of employment specify that they be
paid (in whole or in part) in a currency other than Kwacha; and

effect such other payments in foreign currency to persons not resident in
Zambia for foreign exchange purposes as may be necessary or desirable in
the ordinary course of the Company’s business.

11.3. The Company shall submit to the Central Bank:

(a) within fifteen (15) days of the end of each Quarter -

@

(ii)

(iii)

(iv)

a statement of the foreign currency accounts maintained overseas by the
Company showing movements on the accounts during the Quarter with
Quarter-end balances;

a statement of the foreign currency accounts maintained at banks within
Zambia by the Company showing movements on the accounts during the
Quarter with Quarter-end balances;

a statement of the foreign exchange converted into Kwacha and the total
amount of Kwacha converted into foreign exchange during the Quarter; and

a forecast of the foreign currency which it expects to receive and retain in a
foreign currency account overseas or within Zambia and that which it expects
to convert into Kwacha during the ensuing Quarter; and

(b) within five (5) months of the end of each year, audited financial statements showing
the amount of Distributable Profits.

11.4 In the absence of foreign exchange controls in Zambia, the Company shall have the same
rights to buy and sell currencies from authorised dealers as other mining companies or such

H.AZCCMAGCO\TRANS ACTINDRSOISS.31 -23-
ventures conducting similar operations on a scale similar to those conducted by the Company
in Zambia. In the event exchange controls were to be reimposed (and without prejudice to
the Company’s rights under Clause 11.2) such controls shall not be applied to the Company
in a manner less favourable to it than the manner in which they are generally applied. the
Company shall be entitled to buy and sell foreign exchange in accordance with such controls
at rates of exchange no less favourable than those available to other commercial buyers and
sellers of the currency concerned.

11.5 The Company shall remit to Zambia and convert into Kwacha for credit to a bank account
in its name in an orderly fashion sufficient of its foreign currency earnings to pay such
commitments as the Company may have incurred in Kwacha (including, without limitation,
obligations to pay dividends to local shareholders payable in local currency, taxes, royalties
and customs duties) which cannot be met by its Kwacha balances from time to time.

11.6 The Company shall not engage in or use any provisions of this Clause 11 or any authority
or approval given by the Central Bank to engage in Speculative Currency Transactions. 1
the Company is in breach of this Clause it shall pay to GRZ as liquidated damages an amoun™=”
equal to the amount of any net after tax profit or gain which the Company makes on the
Speculative Currency Transaction plus any cost reasonably incurred by GRZ in establishing
that the transaction was a Speculative Currency Transaction.

11.7. Where any right or assurance given to the Company under this Clause 11 requires the Central
Bank:

(a) to approve any act, matter or thing; or

(b) to grant authority under applicable law and regulations for its exercise or
performance,

and the Company has supplied any necessary information to the Central Bank and otherwise
met the conditions of this Clause 11, GRZ shall, upon request from the Company, ensure by
policy directions to the Central Bank or otherwise that such approval is given or such
authority is granted. ~

11.8 The Company will ensure that any borrowings it may incur denominated in Kwacha will not
exceed the Kwacha equivalent from time to time of ten million US dollars (US$10,000,000).

11.9 The Company will ensure that the Central Bank will not suffer discrimination by the
Company in access to foreign exchange sold by the Company for Kwacha.

12. Environmental Issues
12.1. The Company will:
(a) negotiate in good faith with GRZ (which undertakes to negotiate in good faith with
the Company) with a view to agreeing within eighteen (18) months (or such longer

period as the Parties may agree) of the Effective Date the detailed terms and
conditions of the Environmental Plan; and

HAZCCM\GCO\TRANS ACTINDRSOIS8.31 -24-
(b) subject to the provisions of and save to the extent provided otherwise in this Clause
12 comply with:

(i) environmental and safety laws and regulations enacted or promulgated within
Zambia from time to time which are of general application (including, for the
avoidance of doubt, making such contribution as is required under Section 82
of the Act for the Environmental Protection Fund);

For the purposes of Section 82 of the Act, the Facilities shall be deemed to
be a Category 2 Mine (or such other category of mine for environmental fund
contribution purposes as the Parties may agree from time to time); and

(ii) the Environmental Plan.

12.2 Subject to compliance by the Company with the Environmental Plan and save as provided in
Clause 12.5 below, GRZ hereby confirms that for a period of fifteen (15) years from the
Effective Date, it will not take any action (and will procure no action is taken by any of its
ministries, departments or agencies over which it has operational control acting on its behalf)
under or enforcing, any applicable Environmental Laws with the intent of:

(a) securing the Company's earlier compliance with Environmental Laws other than that
envisaged by the timetable and conditions set out in the Environmental Plan;

(b) Tequiring the Company to clean-up or remove any stock of pollution which was pre-
existing at the Effective Date;

(c) imposing fines or penalties upon the Company payable under Environmental Laws
(or enacting new fines and penalties thereunder) which are payable in respect of the
Company’s non-compliance with such Environmental Laws and where the
Environmental Plan provides for the remedy of the same in accordance with a
specified timetable and the Company is in compliance with that timetable; or

(d) imposing fines or penalties in respect of the Company's breach of Environmental
Laws in excess of those applying on the Effective Date, adjusted (where denominated
in Kwacha) to take account of Zambian inflation since that date.

12.3 (a) GRZ hereby confirms that the Company and Avmin are not responsible for nor will
be held liable for harm, damage, claims and losses of any kind whatsoever incurred
or suffered in the past or in the future arising out of or in relation to or in connection
with activities undertaken by ZCCM prior to the Effective Date.

(b) Without limiting the generality of the foregoing, GRZ:
rt) perpetually indemnifies the Company and Avmin against any and all
liabilities, damages, losses, cost, claims and demands suffered or incurred

arising out of or in relation to or in connection with activities conducted by
ZCCM prior to the Effective Date,

H:\ZCCM\GCONTRANS ACTINDRSO1S8.31 -25-
(ii) indemnifies the Company for the period envisaged by the timetable and
conditions set out in the Environmental Plan (which, for the purposes of this
Clause 12.3(b)(ii) is limited to the detailed final form Environmental Plan
agreed pursuant to Clause 12.1 and shall not, for the avoidance of doubt,
include the framework Environmental Plan therein referred to and originally
scheduled hereto but which will, when such final form is agreed, be effective
from the date hereof but only to the extent that the Company has not
exacerbated the extent of non-compliance over and above that existing at the
date hereof) against any and all liabilities, damages, losses, cost, claims and
demands suffered or incurred relating to the Facilities as they exist at the date
hereof (together "Environmental Claims”), which matters giving rise to such
Environmental Claims would, but for the provisions Clause 12.2 hereof,
leave the Company open to action by GRZ ministries, departments and
agencies to enforce applicable Environmental Laws. For the avoidance of
doubt, such indemnity to endure only while the Company is operating in full
compliance with the terms of the Environmental Plan; and

. ~

(iii) | undertakes that it will not take any action (which will include a proposal to
amend the Environmental Plan other than as permitted pursuant to Clause
12.5) and will procure no action is taken by any of its said ministries,
departments or agencies with the intent of making or rendering the Company
liable for any environmental liabilities of ZCCM to third parties (whether
disclosed or undisclosed and including without limitation those arising out of
stocks of pollutants created in the conduct of ZCCM’s operations prior to the
Effective Date) to the extent that they either arose prior to, or arose after but
Telate to activities carried on by or on behalf of ZCCM prior to, the Effective
Date.

The liabilities specified in Clause 12.3(b)(i) and (iii) will remain the responsibility of ZCCM
as a matter of current Zambian law. In order to provide certainty to the Company, GRZ
hereby confirms that should common law applicable to Zambia be interpreted differently, it
will take such action open to it (including, but not limited to, the passing of appropriate
legislation or regulation) to ensure that the legal position-set out above is maintained. —

12.4 (a) In the event GRZ considers in its reasonable opinion that the Company is in material
non-compliance with the Environmental Plan, GRZ shall have the right to serve a
written notice on the Company identifying the alleged material non-compliance and
subject to Clause 12.4(b), the Company shall have three (3) months from the receipt
of such notice within which to remedy the alleged material non-compliance.

(b) In the event that such alleged material non-compliance is not remedied within the
three (3) months notice period, either Party may refer the matter to a Sole Expert,
for determination, in accordance with Clause 19. Following such referral, the Sole
Expert shall determine whether or not the alleged material non-compliance has
occurred and if the Sole Expert determines that the alleged material non-compliance
has occurred, the Sole Expert shall determine the remedy for such non-compliance
and the timescale within which such remedy must be carried out.

H.\ZCCM\GCO\TRANS ACTINDRSOIS8.31 - 26 -
12.5

12.6

12.7

12.8

The Company shall be entitled to amend the Environmental Plan from time to time, provided
that following such amendment the Environmental Plan (as the case may be) conforms to
specifications and practices established by Zambian standards for the management of the
environment as it is affected by ore treatment processes so as to reflect changes in operations
and other circumstances considered to be appropriate by the Company and shall deliver a
copy of such amended pian or obligations (as the case may be), to the Minister in substitution
for the Environmental Plan (as the case may be), so amended. If however, GRZ considers
that any such amendment would constitute a Major Change (as defined in Clause 22.3 herein)
the provisions of Clause 22 shall apply.

The Minister on behalf of GRZ may propose an amendment to the Environmental Plan if:

(a) at any time the conduct of Normal Operations in accordance with the Environmental
Plan for whatever reason poses a material danger to public health and safety or may
result in significant damage to the ecology of the area which was not contemplated
in the original Environmental Plan and is or may become irreversible or only become
reversible or only be reversed after the lapse of fifteen (15) years;

(b) the environmental impact of Normal Operations shall prove substantially more
adverse than anticipated in the Environmental Plan; or

(c) tested and established technology or procedures, or improvements thereof has become
available and economic (subject to the principle of BATNEEC) subsequent to the
Effective Date and, if applied to the operation of the Facilities, could materially
Mitigate the environment impact of Normal Operations.

A notice proposing an amendment to the Environmental Plan shall include, together with the
Proposed amendment, a detailed written statement of the reasons why the Minister considers
the proposed amendment to be necessary.

In the event of a variation of the Environmental Plan proposed by the Minister on behalf of
GRZ under the circumstances set forth in Clause 12.5, the Company undertakes to consider
the proposed variation in good faith and, unless by notice of objection served on the Minister
within sixty (60) days of receipt of the proposal made pursuant to Clause 12.5, it informs the
Minister that it considers the proposed variation to be unreasonable it shall be deemed to have
agreed the same. A notice of objection shall include a written statement of the reasons why
the Company consider the proposed variation to be unreasonable setting out:

(a) its estimate of the direct costs to implement such change;

(b) its analysis of the variation in the environmental impact that would be effected by
such change; and

(c) its appraisal of the economic and other effects of the change proposed by GRZ.
Following receipt of a notice of objection under Clause 12.7, the Minister shall within sixty

(60) days of receipt thereof inform the Company by notice in writing whether or not the
Minister's proposal for variation of the Environmental Plan is or is not withdrawn. In the

H.\ZCCM\GCONTRANS ACTINDRSOIS8.31 -27-
12.9

12.10

12.11

event that the Minister’s proposal for variation is not withdrawn, the question of whether
GRZ’s proposal for variation is unreasonable shall be submitted for the opinion of a Sole
Expert in accordance with Clause 19 who shall in his determination of reasonableness
consider the principle of BATNEEC. The opinion of the Sole Expert will be binding on the
Parties with the effect that:

{a) if the Sole Expert determines that GRZ’s proposal for variation is not unreasonable,
the proposal for variation will be deemed to have been agreed; or

(b) if the Sole Expert determines that GRZ’s proposal for variation is unreasonable, the
proposal will be deemed to have been withdrawn,

Provided that the Sole Expert may in his sole discretion suggest alternative proposals or time
schedules or mitigation of cost proposals to the Parties who will consider the same in good
faith prior to the determination being rendered by the Sole Expert. The period during which
such proposals shall be considered by the Parties shall not exceed thirty (30) days or suc’
longer period as the Sole Expert may designate. ~

Where a variation to the Environmental Plan proposed by the Minister has been agreed by
the Company or is deemed to have been agreed by them pursuant to this Clause 12, the
Environmental Plan shall be amended accordingly.

Nothing in this Clause 12 shall be deemed or construed to:

(a) limit the right of GRZ to take such other actions within its power to protect the public
health and safety; or

(b) render the Company liable for penalties or fine imposed, or third party claim made,
in respect of activities undertaken by ZCCM prior to the Effective Date.

The Company shall, at the invitation of the Minister responsible for the environment,
participate either individually or on an industry-wide basis, in discussions relating to th
impact and effectiveness of the Environmental Laws or on any prospective changes thereto. —

H.AZCCM\GCO\TRANS ACTANDRSO158.31 -28-
13.

13.1

13.2

14.

14.1

15.

15.1

PART D
TAXATION
General Obligation to Pay Tax

The provisions of Schedule 8 correctly reflect, in respect of the matters therein specifically
described, the current tax regime applicable to the Company in the conduct of its activities
under this Agreement. Whilst Schedule 8 is not intended to override applicable legislation,
in the event of any ambiguity between applicable legislation and Schedule 8, GRZ and the
Company agree that the provisions of Schedule 8 shall apply, it being the intent of the Parties
that Schedule 8 clarify any ambiguities in the legislation and tax regime applicable to the
Company or its operations.

Subject to Clause 15 the Company shall pay tax, royalties and duties from time to time in
accordance with applicable legislation.

VAT Refunds

GRZ shall ensure that VAT.collected on goods and services procured by the Company is
refunded to the Company as soon as practicable from the date of submission of the
Company’s monthly VAT return.

Taxation Stability

GRZ undertakes that it will not for a period of fifteen (15) years commencing on the Effective
Date:

(a) increase corporate income tax or withholding tax rates applicable to the Company (or
decrease allowances available to the Company in computing its liability to such taxes)
from those prevailing at the date hereof; or

(b) otherwise amend the VAT and corporate tax regimes applicable to the Company from
those prevailing as at the date hereof; or

(c) impose new taxes or fiscal imposts on the conduct of Normal Operations,

(d) alter the right of any non-Zambian citizens (and entitled dependants) (on his or their
arrival or permanent departure from Zambia) to;

(i) import within six (6) months from the date of arrival free of duty and tax, for
personal use, household and personal effects;

(ii) export, without let or hindrance or the imposition of duty or tax on export,
all personal effects originally imported or acquired during residency in
Zambia; and

H.AZCCM\GCO\TRANS ACTINDRSOISS.31 -29-
15.2

(iii) freely remit all income earned in Zambia during such residency,

so as to have, in each case, a material adverse effect (the issue of whether or not such effect
is materially adverse to be determined by a Sole Expert in accordance with Clause 19 in the
event of disagreement between the Parties) on the Company's Distribumble Profits or the
dividends received by its shareholders.

GRZ further undertakes that for the same period of fifteen (15) years, it will not:
(e) increase

(i) the rate of Royalty referred to in Schedule 8 from the level prevailing at the
date hereof; or

(ii) import duty rates applicable to the Company so as to result in the weighted
average import duty rate to which the Company is subject on the import +
goods and materials required for the Approved Programme of Operations Or”
Normal Operations and which would, at the date hereof, be exempt from
customs and excise duties under Section 97(1) of the Act, above a level of
zero per cent. (0%); or

(iii) import duty rates applicable to the Company so as to result in the weighted
average import duty rate to which the Company is subject on the import of
goods and materials required for the Approved Programme of Operations or
other Normal Operations and which do not fall under Clause 15.1(d)(ii)
above a level of fifteen per cent. (15%); or

(iii) the Excise Duty on Power applicable to the Company’s electricity purchases
above the rate prevailing at the date hereof,

For the purposes of Clause 15.1(e)(ii) and (iii) the Facilities will be deemed to be a
“mine” and the operations conducted in connection therewith to be “mining” for tr
purposes of Section 97 of the Act. ~

(f) impose other royalties or duties on Normal Operations, so as to have a material
adverse effect on the Company's Distributable Profits or the dividends received by
its shareholders.

Upon expiry of the period specified in Clause 15.1, GRZ shall ensure that no law, statute,
regulation or enactment shall be passed or made which would discriminate against the
Company in respect of any such matters as are referred to in Clause 15.1 or otherwise in its
conduct of Normal Operations or any other circumstances under this Agreement when
compared to other mining companies or joint ventures conducting similar operations on a
scale equivalent to those conducted by the Company in Zambia provided that GRZ will be
at liberty to pass or make any such law, structure, regulation or enactment to enable the
performance or amendment of a development agreement entered into by it and another mining
company or joint venture prior to the expiry of such period.

H.AZCCM\GCO\TRANS ACTINDRSOISS.31 - 30-
15.3

15.4

GRZ covenants to reimburse the Company as soon as is practicable (or, at its option, make
offsetting changes in any law, statute, regulation or enactment applicable to the Company) to
ensure the Company is fully and fairly compensated for any losses, costs or other adverse
effects on its Distributable Profits incurred by it by reason of a failure by GRZ to comply
with the provisions of Clauses 15.1 and 15.2 provided that (if GRZ opts to make such
legislative changes) GRZ shall reimburse the Company for any loss, costs or effects incurred
along with interest at a rate of one (1) month LIBOR whilst offsetting changes in any law,
statute, regulation or enactment are being enacted. The Company acknowledges that this will
be its sole remedy for such failure to comply with Clauses 15.1 and 15.2.

In the event there is a dispute as to whether or not the Company has suffered any losses, costs
or other adverse effect on its Distributable Profits the matter shall be referred to a Sole Expert
in accordance with Clause 19.

HAZCCM\GCOVTRANS ACTINDRSOIS8.31 -31-
PART E
FORMAL CLAUSES

16. Assignment

16.1. The Company may, with the consent of the Minister, assign the whole or part only of its
rights and obligations under this Agreement and its interest in the Large Scale Mining
Licences and GRZ covenants that the consent of the Minister to such an assignment will not
be withheld in the circumstances set out in Clauses 16.4 and 16.7.

16.2 If the Company assigns its entire interest in the Large Scale Mining Licences and its rights
and obligations under this Agreement in accordance with Clause 16.1, then upon the assignee
becoming party to this Agreement, the Company shall be discharged from any further liability
in respect of any obligation which accrues after the date of that assignment without prejudice
to pre-existing -rights accrued to GRZ against the Company. ~

16.3. Where an assignment takes effect pursuant to Clause 16.1, the Company shall enter into an
agreement with the assignee wherein the assignee agrees with the Company and undertakes
to GRZ that it will:

@ become a party to this Agreement; and

(ii) assume, observe and comply with all obligations of the Company under the Act,
regulations made thereunder and this Agreement.

16.4 If the Company assigns part only of its interests in the Large Scale Mining Licences and the
rights and obligations attaching thereto under this Agreement, the Company shall be
discharged from any further liability in respect of any obligation which accrues after the date
of that assignment as they relate to the interest so assigned.

16.5 Notwithstanding the foregoing provisions of this Clause 16, the Company may: ~

(a) charge by way of fixed or floating charge the whole or any part of its undertaking
and assets including the Leases, the Facilities, the Mine Products and uncalled capital
(and premiums) to secure the repayment of principal, and payment of interest and
other fees, costs and expenses relating to all loans made to the Company to finance
or refinance the Scheduled Programmes; and

(b) mortgage and charge any specified asset (whether real or personal property) to secure
the purchase price thereof where such amount has been borrowed to finance the
purchase of that asset and this asset is to be used as part of Normal Operations;

and GRZ covenants that the consent of the Minister to such mortgages and charges shall be
given provided that such mortgages and charges are notified to the Minister upon their grant
(and, in any event, within sixty (60) days thereof). Subject to Clause 16.6, any mortgagee
or chargee under a mortgage or charge given by the Company pursuant to this Clause may

H.\ZCCM\GCO\TRANS ACTINDRSOISE.31 -32-
16.6

16.7

16.8

exercise all rights of sale and other rights included in such instrument of mortgage or charge
provided it shall first give to GRZ at thirty (30) days notice of its intention to exercise any
rights of sale and five (5) days notice in all other cases.

The rights of any mortgagee or chargee under a mortgage or charge given by the Company
pursuant to Clause 16.5 shall be subject to and limited by the rights of the Company under
this Agreement and the rights of GRZ to terminate this Agreement under Clause 18.3. The
rights of such chargee or lender to sell the assets of the Company so charged shall not be
exercisable: :

(a) unless all or each of those assets and undertakings of the Company which are charged
by the mortgage or charge are sold (or with such exceptions as GRZ may agree) to
a purchaser approved by GRZ (which approval GRZ covenants not to unreasonably
withhold); or

(b) if GRZ has within the thirty (30) day period of notice under Clause 16.5 given notice
of the mortgagee, chargee, or lender that it will purchase some or all the assets which
the mortgagee, chargee or lender wishes to sell at a price which is equivalent to:

(i) the highest price which a bona fide purchaser who is at Arms’ Length Terms
from the Company, its shareholders and the mortgagee, chargee or lender has
offered to pay for the assets and undertakings; or

(ii) if there is no such offer, at a total price equal to the fair market value of the
same as a going concern to be determined by agreement between the Parties
but failing such agreement to be determined by a Sole Expert in accordance
with Clause 19,

and settles the purchase by making full payment of the price at the principal address
of the mortgagee, chargee, or lender and in the currency denominated in the loan
between the mortgagee, chargee or lender and the Company within ninety (90) days
after notification to GRZ of such place for payment and designated currency or
otherwise on terms agreed with the mortgagee, charge or lender.

Where the Minister's consent is necessary to effect an assignment pursuant to Clause 16.1,
GRZ will procure that the Minister will not withhold his consent where, in the case of an
assignment, the proposed assignee has demonstrated its financial capacity and technical ability
to meet its obligations hereunder or, in the case of a change of control of the Company, the
acquiring party has demonstrated that it is of appropriate financial standing having regard
inter alia, to the obligations it will assume under the Shareholders’ Agreement.

In the event that the Company considers that the Minister has acted unreasonably in
considering that a proposed assignee or the acquiring party has not demonstrated such
financial capacity or technical ability as is referred to in Clause 16.7, it may refer the issue
to a Sole Expert for its opinion. If the Sole Expert determines that the Minister:

H.XZCCM\GCO\TRANS ACTANDRSO1$8.31 -33-
(a) has behaved reasonably in determining that the proposed assignee or the acquiring
party has not demonstrated the requisite levels of financial or technical ability, the
Minister’s determination shall stand; or

(b) has behaved unreasonably in so determining, the Minister’s determination shall be set
aside and the consent referred to in Clause 16.7 shall be deemed given.

17. Extensions to Time

17.1 Notwithstanding any provision of this Agreement, the Parties by agreement between the
persons responsible for giving Notices under Clause 23, may from time to time extend any
period referred to in this Agreement, or substitute for any date referred to in this Agreement
such later date, as they think fit.

17.2 If the Company is prevented or hindered by any circumstances or event of a kind set out in
Clause 21 or by a reference to a Sole Expert or by an arbitration under Clause 19 fro
undertaking all or any of its obligations hereunder or exercising any right granted, the period”
of time allowed for the performance of that obligation or exercise of that right and all periods
of time thereafter allowed for the performance of obligations or exercise of rights which are
dependent upon the first mentioned obligation or right, shall be extended by a period equal
to the period during which such prevention or hindrance continues or during the period from
the time when the question, dispute or difference arose until the time of its determination by
the Sole Expert or settlement by agreement or arbitration, as the case may be.

17.3. Where any period is, or is deemed to be, extended or any later date substituted for an earlier
date under this Clause 17, that extended or substituted period or date shall be deemed to
constitute the period or date referred to in this Agreement (notwithstanding that at the time
of such extension or substitution such period may have expired or such date may have
passed).

18. Termination

18.1 The Company may terminate this Agreement at any time after the fifteenth anniversary of the —
Effective Date by giving twelve (12) months notice to GRZ.

18.2 GRZ may terminate this Agreement by notice to the Company if:

(a) all of the Large Scale Mining Licences have expired by affluxion of time and have
not been renewed; or

(b) the land the subject of the Large Scale Mining Licences is abandoned or for the
purposes of this Agreement is deemed to have been abandoned by the Company under

Section 49 of the Act.

18.3 In the event that either Party:

(a) is in material default in the performance of its obligations set forth in this Agreement;
or

H \ZCCM\GCO\TRANS ACTANDRSOIS8.31 -34-
18.4

18.5

(b) fails to treat as binding and comply with any award made by a Sole Expert or in an
arbitration pursuant to Clause 19,

and has not remedied such default or failure within thirty (30) days of a notice by the other
Party to do so, the other Party may give notice of such default or failure (hereinafter in this
Clause called a "Default Notice”) to the defaulting Party which shall specify the default or
failure alleged. If the Company receives a default notice it shall at the same time give a copy
of the Default Notice to each lender to the Company, where the name and address of that
lender has previously been notified to GRZ, and to each mortgagee or chargee of any of the
Company’s assets under any mortgage or charge notified to the Minister in accordance with
Clause 18.5. If the defaulting Party disputes the subject matter of the Default Notice it may
refer the issue to arbitration pursuant to Clause 19.

For the purposes of Clause 18.3(a), "material default” shall mean a default which is material
in nature and effect including, without limitation, a failure by a Party to comply in all
material respects with all material terms and conditions and provisions of this Agreement
which fall to be performed by it.

If within a period of three hundred and sixty (360) days following a Default Notice (or such
longer period as may be fixed by a tribunal where the subject matter of the Default Notice
is submitted to arbitration under Clause 19) either:

(a) the default or failure specified in the Default Notice has not been remedied (or active
Steps have not been commenced and continued to remedy the default or failure if it
is not capable of speedy remedy); or

(b) compensation is not paid in respect thereof (in the case of a default or failure not
capable of remedy but where payment of compensation would be adequate
recompense to GRZ),

then, subject to Clause 18.7, GRZ may by notice (hereinafter in this Clause 18 called a
"Termination Notice”) to the Company (which shall be copied to each lender, mortgagee or
chargee who was given a copy of the Default Notice) bring about the termination of this
Agreement on a date which is not less than thirty (30) days thereafter (hereinafter in this
Clause called the "Termination Date"). GRZ shall ensure that the Minister does not make
a decision to suspend or cancel any of the Large Scale Mining Licences and that no action
is taken by or on behalf of GRZ without the approval of the Company to terminate such
Large Scale Mining Licences or any of the Leases prior to the Termination Date.

Provided that GRZ shall not serve a Termination Notice while arbitration between GRZ and
the Company under this Subclause is in progress and any Termination Notice already served
will be suspended immediately upon the commencement of such arbitration for the duration
of any such arbitration. If the arbitrator finds in favour of the Company, or within the period
fixed by the arbitrator the default or failure is substantially remedied or the compensation is
paid, GRZ shall not serve a Termination Notice and any Termination Notice already served
shall be deemed withdrawn.

H \ZCCM\GCONTRANS ACTINDRSOIS8.31 -35-
18.6 If the Company or GRZ contest:

(a)
(b)
(c)

(d)

the grounds for the issue of the Default Notice; or
the materiality of the default; or
whether the default or failure has been remedied; or

the adequacy of any compensation paid pursuant to Clause 18.5(b),

the matter shall be submitted for arbitration pursuant to Clause 19. If the arbitrator finds (in
the case of Clause 18.6(a) that adequate grounds exist for issue of the Default Notice, he shall
fix a period during which the Company must comply with Clause 18.5(a) or 18.5(b) and the
amount of compensation payable (if applicable). If the arbitrator finds (in the case of Clause
18.6(c) in favour of GRZ, he shall fix a period during which the Company must remedy the
default or failure. If the arbitrator finds (in the case of Clause 18.6(d) in favour of GRZ, he

shall fix the amount of compensation payable and the period for its payment. ~

18.7 If this Agreement is terminated by GRZ pursuant to Clauses 18.2 or 18.3:

@)

(b)

(©)

(d)

the Company will surrender to GRZ the Large Scale Mining Licences and the Leases
but without prejudice to the liability of any of the Parties in respect of any antecedent
breach or default under this Agreement or in respect of any indemnity given;

each Party shall forthwith pay to the other Party all monies that may be owing to the
other Party hereunder;

GRZ shall have the option to request that the Company abandon the Facilities within
a reasonable timetable specified by GRZ and the option to purchase (subject to any
encumbrances thereon) all of the Facilities at a price equivalent to the fair market
value of such assets, which fair market value is to be determined by agreement
between GRZ and the Company but failing such agreement by a Sole Expert in
accordance with Clause 19. Such option to be exercisable by notice to the Company
within thirty (30) days following termination of this Agreement. If requested to do
so by GRZ, the Company shall also assign to GRZ such contracts to which it is a
party as GRZ determines and deliver all records of the Facilities held by the
Company to GRZ;

the Company shall have the right, within the one (1) year period following the thirty
(30) day notice period referred to in Clause 18.7(c):

(i) to assign or otherwise dispose of all or any portion of the remaining Facilities
to any person; or

(ii) to remove and recover from the Mining Area and export from Zambia any
of the remaining Facilities on the condition that such removal does not cause
irreparable damage to major assets which are not removed from the Contract
Area; and

HAZCCM\GCO\TRANS ACT\NDRSOISE.31 - 36-
18.8

18.9

19,

19.1

19.2

19.3

19.4

(e) the Company shall leave the Facilities and Mining Area in a safe and stable condition
to the reasonable satisfaction of the Director of Mine Safety having regard to natural
conditions in the area and applying generally accepted standards of good mining and
metallurgical industry practice, provided that the Company shall not be required to
alter the physical condition of the Facilities and Mining Area beyond the requirements
of the Environmental Plan applicable from time to time.

Upon the expiry of the one (1) year period referred to in Clause 18.7(d), all Facilities which
remain on the Contract Area shall become the property of GRZ without any cost to GRZ or
any liability for GRZ to pay compensation therefor.

Clauses 12, 18.7, 18.8, 19, 20 and 21 shall continue in force notwithstanding the termination
of the rest of this Agreement.

Arbitration and Sole Expert

Subject to Clause 19.7 below any dispute, disagreement, controversy or claim arising out of
or relating to this Agreement, including the interpretation or performance of provisions of this
Agreement or the breach, termination or validity thereof (a "Dispute") shall be referred to
and finally resolved by arbitration in accordance with the rules of the London Court of
International Arbitration (the “Rules") subject to such modifications as the Parties may agree
in writing. Unless otherwise agreed in writing, the appointing authority shall be the London
Court of International Arbitration. The tribunal shall consist of a sole arbitrator (the
“Tribunal") and the place of arbitration shall be London and the language of the arbitration
shall be English.

An award in proceedings under the Rules shall be binding on the Parties and judgement
thereon may be entered in any court having jurisdiction for the purpose of enforcing the
award.

GRZ hereby irrevocably waives any claim to immunity:

(a) in respect of proceedings to enforce any such award including, without limitation,
immunity from service of process and from the jurisdiction of the London Court of
International Arbitration; and

(b) in respect of execution of any such award against the property of GRZ outside
Zambia.

The waiver of immunities referred to herein constitutes only a limited and specific waiver for
the purposes of this Agreement and under no circumstances shall it be interpreted as a general
waiver by GRZ or a waiver with respect to proceedings unrelated to this Agreement. GRZ
has not waived such immunity in respect of property which is (i) located in Zambia; (ii) used
by a diplomatic or consular mission of GRZ (except as may be necessary to effect service of
process), (iii) property of a military character and under the control of a military authority
or defence agency, or (iv) located in Zambia and dedicated to a public or governmental use.

H.XZCCM\GCONTRANS ACTINDRSOIS8.31 -37-
19.5

19.6

19.7

19.8

19.9

19.10

19.11

19.12

19.13

Unless otherwise agreed by the Parties or determined by the Tribunal the cost of any
arbitration procedure will be borne by the unsuccessful Party in accordance with the Rules.

Where a Dispute has been referred for settlement by arbitration in accordance with the Rules
then either Party shall be entitled to exercise any rights or election arising in consequence of
any alleged default by the other arising out of the subject matter of the Dispute until the
relevant part of the Dispute has been resolved by an award of the Tribunal.

Notwithstanding the above, the Parties may by mutual agreement in writing, refer a Dispute
arising out of or in connection with Clauses 6.4, 7.2, 9.8, 12.4, 12.8, 15.4, 16.6(b)(ii), 16.8,
22.2 and 22.4 hereof to be finally resolved by the determination of a Sole Expert (rather than
arbitration).

Where any difference of view or disagreement is referred by the Parties to the Sole Expert,
consideration of the difference of view or disagreement in question shall be initiated by the
Parties jointly and by each Party submitting to the Sole Expert and the other Party tr
following written materials: —

(i) a description of the difference of view or disagreement;
(ii) a statement of the submitting Party’s position; and
(iii) copies of records (if relevant) supporting the submitting Party’s position.

Within ten (10) Business Days of the date that a Party has submitted written materials to the
Sole Expert and the other Party pursuant to Clause 19.8, the Party receiving such written
materials shall, if it has not already done so pursuant to Clause 19.9, within ten (10) Business
Days of receipt of such written materials submit to the Sole Expert and the other Party the
written materials set out in Clause 19.8 (i), (ii) and (iii) above.

The Sole Expert shall consider any information submitted by the Parties under Clauses 19.8
and 19.9 and may in his sole discretion and subject to the timetable imposed by Clause 19.1”
consider any additional information submitted by any Party at a later date. ~—

The Parties shall be entitled to have access to the other Party’s relevant records and to receive
copies of the records submitted by the other Party to the Sole Expert.

Each Party shall designate one (1) person knowledgeable about the issue which has been
referred to the Sole Expert who shall be available to the Sole Expert to answer questions and
provide any additional information requested by the Sole Expert. Except for such person, a
Party shal] not be required to, but may, provide oral statements or presentations to the Sole
Expert or make any particular individuals available to the Sole Expert.

Except as provided in Clause 19.15 with respect to the payment of costs, the determination
of the Sole Expert shall be without prejudice to any Party and any evidence given or
statements made in the course of this process may not be used against a Party in any other
proceeding. The process shall not be regarded as an arbitration and the laws relating to
commercial arbitration shall not apply.

H.\ZCCM\GCONTRANS ACTINDRSOIS8.33 -38-
19.14

19.15

19.16

19.17

20.

20.1

21.

21.1

21.2

When a Sole Expert’s determination is initiated, the Sole Expert shall be requested to provide
a determination within fifteen (15) Business Days after the receipt of the written materials
from both Parties pursuant to Clauses 19.8 and 19.9. For the avoidance of doubt, the fifteen
(15) Business Day period will commence on receipt of the written materials from both Parties
or the expiration of the response period referred to in Clause 19.9, whichever is the earlier.

The costs of engaging a Sole Expert shall be borne by the unsuccessful Party.

The Sole Expert’s determination shall be final and binding on the Parties save in the case of
manifest error.

Any proceedings held hereunder shall be private and confidential and shall not be open or
attended by third parties. The provisions of Clause 17 of the Sale and Purchase Agreement
shall apply to any information which any Party receives or acquires in any way arising out
of such proceedings.

Law Applicable

This Agreement shall be governed by and construed in accordance with the laws of Zambia
which the Parties acknowledge and agree includes, so far as they are relevant, the rules of
international law.

Force Majeure

Any failure on the part of a Party hereto to comply with any of the terms, conditions and
provisions of this Agreement (except any obligation of a Party to make payment of money
to the other Party) shall not be grounds for termination or give the other Party hereto any
claim for damages insofar as such arises from Force Majeure, if the first-mentioned Party -

(a) has taken all appropriate precautions, due care and reasonable alternative measures
with the objective of avoiding such failure and of carrying out is obligations under
this Agreement; and

(b) has given notice to the other Party of the occurrence of Force Majeure on becoming
aware of such an event.

The first-mentioned Party shall take all reasonable measures to overcome the Force Majeure
and to fulfil terms and conditions of this Agreement with the minimum of delay (provided that
no Party has an obligation to settle a labour dispute or to test the constitutionality of any
legislation or law) and shall given notice to the other Party on the restoration of normal
conditions.

For the purposes of this Agreement, Force Majeure shall include war, insurrection, civil
disturbances, blockades, riot, embargoes, strikes, lock-outs and other labour-conflicts, land
disputes, epidemics, volcanic eruptions, earthquakes, cyclones, floods, explosions, fires,
lightning, governmental restrictions, change in applicable law or unavailability of materials
or equipment failure by GRZ to grant or issue to Avmin as consultant/operator or any

HAZCCM\GCO\TRANS ACTINDRSOISS.3) - 39-
contractors or sub-contractors appointed by Avmin as consultant/operator the necessary
consents and permissions to enable them to operate within Zambia, to import equipment into
Zambia and to permit the entry into Zambia of employees of the Company and any other
event which the Party claiming Force Majeure could not reasonably be expected to prevent
or control.

21.3 In the event of any circumstances or event of a kind set out in this Clause 21 the period of
time allowed for the performance of those obligations or exercise of those rights which are
delayed by such event of Force Majeure and the periods of time thereafter allowed for the
performance of obligations or exercise of rights which are dependant upon the first mentioned
obligations or rights, shall be extended by a period equal to the period during which such
event of Force Majeure continues until the time of its settlement by agreement.

21.4 Where any period is, or is deemed to be, extended or any later date substituted for an earlier
date under this Clause 21, that extended or substituted period or date shall be deemed to
constitute the period or day referred to in this Agreement (notwithstanding that at the tim
of such extension or substitution such period may have expired or such date may have”
passed).

22. Variation

22.1 The Parties may from time to time by agreement in writing add to, substitute for, cancel or
vary all or any of the provisions of this Agreement, the Approved Programme of Operations
(including for the avoidance of doubt the Investment Commitment and the Contingent
Commitment), the Large Scale Mining Licences, the Leases, special easements and all other
leases, licences, rights or grants granted or any programme, proposal or plan approved for
the purposes of more efficiently or satisfactorily implementing or facilitating the objectives
of this Agreement.

22.2 The Company shall have the right to modify or vary the Approved Programme of Operations
(hereinafter called a "Modification”) if such Modification is not a Major Change. No Major
Change shall be effected unless it has been approved or is deemed to have been approved !_
GRZ, provided that such approval is not to be unreasonably withheld. =

22.3 For the purpose of this Clause 22, a Major Change means, without limiting the generality of
the term:

(a) any Modification by which the Company shall not remain in substantial compliance
with the Approved Programme of Operations; or

(b) any material change involving the elimination or material dilution in the capacity of
the Facilities or in the Approved Programme of Operations if a consequence of such
proposed material change would be to materially reduce or materially delay receipt
of ZCCM’s dividends or royalties derived from the Facilities or in a material respect
adversely impact or increase the adverse impact of the Company’s activities on the
environment

H \ZCCM\GCO\TRANS ACTINDRSO!S8.31 -40-
22.5

22.6

22.7

22.8

23.

23.1

provided that a reduction in the number of employees of the Company shall not, in and of
itself, constitute a Major Change.

Where the Company proposes a Modification, it shall deliver notice of such Modification to
GRZ, such notice to include full details including an economic analysis of the proposed
Modification entitled "Proposed Modification to the Approved Programme of Operations”.
Such Modification shall be deemed to be approved by GRZ and the Approved Programme
of Operations shall be amended to the extent necessary to reflect such Modification, unless
GRZ within thirty (30) days of the notice being delivered notifies the Company that it
considers the Modification a Major Change and that it does not approve it.

If the Company does not agree that the Modification is a Major Change then it may refer the
question of whether the Modification is a Major Change to the Sole Expert in accordance with
Clause 19, and if the Sole Expert determines that the Modification is not a Major Change,
GRZ shall be deemed to have approved the Modification as at the date of the Sole Expert's
determination.

If the Company considers the withholding of approval by GRZ to be unreasonable, it may
refer the question of the reasonableness of GRZ's objection to the Sole Expert in accordance
with Clause 19 and if the Sole Expert determines that GRZ’s objection is unreasonable, GRZ
shall be deemed to have approved the Modification as at the date of the Sole Expert's
determination. In assessing the reasonableness or otherwise of GRZ’s objections the Sole
Expert shall have regard to the input which withholding approval to the change would have
on the economic variability of the project, as well to the impact on government revenues
described in Clause 22.3(b) above.

Where GRZ approves or is deemed to have approved a Modification, the Approved
Programme of Operations may be varied or amended to the extent necessary to reflect the
Modification.

For the purposes of this Agreement, a reduction in the number of employees of the Company
shall not, in and of itself, constitute a Major Change.

Notices

(a) Any notice, consent, demand, approval or other communication (a "Notice") required
or permitted to be given shall be deemed to have been given if:

(i) in the case of a Notice given by GRZ, such Notice is signed on behalf of
GRZ by either the Minister or Permanent Secretary to the Ministry as their
respective responsibilities require; or

(ii) in the case of a Notice to be given by the Company, such Notice is signed
by a director or by the Secretary of the Company.

(b) Each such Notice shall, as elected by the Party giving such notice, be personally
delivered or transmitted by telex to the other Party as follows -

H \ZCCM\GCO\TRANS ACT\NDRSOISS.31 -41-
23.2

23.3

24,

24.1

25.

A Notice to GRZ

If by facsimile: If by hand:
Permanent Secretary Permanent Secretary
Ministry of Mines and Minerals Ministry of Mines and Minerals
Development Development
+260 1 251244 / 252916 PO Box 31969
Haile Salassie Avenue
Lusaka, Zambia

A Notice to the Company

If by facsimile: If by hand -
The Secretary The Secretary
Chambishi Metals PLC Chambishi Metals PLC ~
+ 260 1 225 903 c/o KPMG Peat Marwick

Kambendekela House

Dedan Kimathi Road

Lusaka

Zambia

Except as otherwise specified herein, all Notices and other communications shall be deemed
to have been duly given on the earlier of:

@ the date of receipt if delivered personally; and

(ii) the date of transmission with a confirmed receipt of transmission if transmitted by
facsimile.

Either Party may change its address by Notice to the other Party in accordance with the
provisions of this Clause. All Notices and all documents or instruments delivered in —
connection with this transaction shall be in the English language.

Where the Company is required to submit any plans, proposals or other material for the
approval of GRZ, the date of submission shall be deemed to be the date on which GRZ
received the said plans, proposals or other materials.

Waiver

The failure of any Party to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of the provision or any part thereof or the right of any
Party thereafter to enforce each and every part of the provision in respect of any subsequent
default or breach.

Severability

HAZCCMIGCONTRANS ACTINDRSOISE.31 -42-
26.

26.1

27.

28.

28.1

The provisions of this Agreement shall be separate and severable each from the other to the
extent that if any portion or any one provision or portion is deemed to be inoperative then the
remainder of this Agreement shall remain binding upon and enforceable by the Parties hereto.
Nothing herein shall preclude one Party from requesting the other Party to renegotiate any
provision herein.

Further Acts

The Parties shall execute such documents and do and perform such acts that lie within their
power and are necessary to give full effect to this Agreement.

Counterparts

This Agreement may be executed in any number of counterparts, each of which executed shall
be deemed to be an original, and such counterparts shall together constitute one Agreement.

Representations and Warranties

Except as expressly stated in this Agreement, no representation, inducement or warranty was,
prior to the execution of this Agreement, given or made by one of the Parties hereto with the
intent of including the other Party to enter into this Agreement, and any representations,
inducements or warranties that may have been so given are hereby denied and negated.

H.XZCCM\GCONTRANS ACTANDRSOISE.31 -43-
IN WITNESS WHEREOF this Agreement has been duly executed by the Parties on the

day of 19
SIGNED for and on behalf of the )
GOVERNMENT OF THE )
REPUBLI@-QF ZAMBIA )
~ pean
a

THE COMMON SEAL of

H:\ZCCM\GCO\TRANS ACTANDRSO1S8.31 -44-
SCHEDULE 1

FRAMEWORK APPROVED PROGRAMME OF OPERATIONS

Cobalt Slag Smelter and Hydro-Metallurgical Plant

Chambishi Metals PLC has bid to acquire the discard slag dumps from the Nkana smelter with a view
to processing this material in order to produce finished cobalt and copper. The development plan
involves reclamation of material from the slag dump via ripping and loa@fitfg’ onto trucks. The
production rate of material from the slag dump is planned at 700,000 tpa. The trucks will transport
the material from Nkana to Chambishi where the material will be dumped on a stockpile to be fed
into a crushing circuit to be crushed to - 10 mm. The crusher products will be blended with coal and
fed into the newly constructed smelter of approximately 45 MVA.

The smelter will procure a high grade matte alloy assaying around 10% cobalt and 25% copper which
will be leached in a newly constructed leach plant. The current hydro metallurgical plant will be
adapted and expanded to receive and process the leach solution coming from the new matte leach
section. The production from the new facility will total 4,200 tpa of cobalt and 7,700 tpa of copper.
The copper circuit will be modified to produce A grade cathode while the cobalt tankhouse will be
expanded to produce 6,600 tpa of cobalt including the production from toll treatment.

Normal operations

The development of the process flow sheets, detailed descriptions of what constitutes normal
operations in terms of costs and production levels will be finalised and made available when the
detailed design study has been completed. The programme of operations will be submitted for
approval within a period of six (6) months (pursuant to Clause 2.1).

Investment commitment

The committed capital in respect of the initial capital program is as follows:

Mining and transport $1 million
Material Handling $ 2 million
Crushing $3 million
Smelter and ancilliaries $ 30 million
Discard facilities $ 2 million
Leach section $ 6 million
Plant Reconditioning $ 14 million
Cobalt tank house expansion $7 million
Copper tank house expansion $5 million
Total committed capital $ 70 million
Timetable

H.\ZCCM\GCONTRANS ACTINDRSOIS8.31 - 45 -
The realistic timetable for bringing the smelter into production, commencing from the date of
completion, is approximately as follows:

Detailed design of smelter and hydro-
metallurgical facility additions 4 months

Preparation of tender documents, submission
of tenders and adjudication 2 months

Constructions of smelter and additions to

hydro-metallurgical facilities 22 months
Commissioning 3 months
Total time from Completion 31 months

The project has a life of approximately thirty (30) years.
Contingent commitment
Nature of contingency

If, in the sole discretion of Chambishi Metals PLC, certain technical commercial and economic
criteria (including without limitation, the possible impact thereof of a possible Konkola North mine
are satisfied), Chambishi Metals PLC will undertake a further capital programme, for the construction
of a second smelter and a further expansion of the hydro-metaliurgical plant. The anticipated capital
in respect of this programme is:

Allocation of expenditure

Additional Smelter $ 30 million

Further plant expansion $ 20 million —
Total contingent capital $ 50 million

Toll treatment of cobalt concentrates

In addition to the slag treatment facility the Chambishi plants taken over by Avmin will be operated
on a basis similar to the current mode of operation toll treating cobalt concentrates supplied by
Nchanga, Nkana and Baluba. Chambishi Metals PLC will act as the coordinator of the distribution
of the cobalt concentrates and pyrite between the two cobalt plants on the Copperbelt.

Under the toll treatment agreements concluded as part of this transaction the plant will continue to
output cobalt at a rate of approximately 2,400 tpa copper at a rate of 15,000 tpa and acid at 60,000
tpa (dependent on concentrate availability). The surplus acid of about 40,000 tpa will be available
for sale to ACo.

HAZCCM\GCO\TRANS ACTINDRSOIS8.31 - 46-
SCHEDULE 2

LOCAL BUSINESS DEVELOPMENT PROGRAMME

Chambishi Metals PLC believes that Zambian, and specifically Copperbelt, industry and business will
benefit from the continued operation of the Chambishi Cobalt and Acid Plants and from the
construction of the slag smelter. It believes that the company will benefit from the presence of strong
local business and will facilitate its further development and growth.

In order to achieve this, Chambishi Metals PLC will initiate a plan that will provide an impetus for
the development of local business. The broad strategy to achieve this will be as follows:

Identification of business opportunities/mines outsourcing

> The company will identify areas of operation which are not part of its core
business or which it does not want to carry out. These areas will be
designated for outsourcing.

Identification of existing entrepreneurs in the area

> Local businessmen and entrepreneurs who will be able to provide these
services to the mines will be identified. Should there be no-one who can do
so, the company will use its best endeavours to foster partnerships between
foreign businesses who can provide these services and local businessmen who
are interested in participating in these areas.

Identification of training/skills required.

This will initially be focused on the formal sectors of the economy through a

programme of:

> Wherever possible utilising local business in the capital expansion and
maintenance programme.

> Encouraging contractors to do likewise.

The company will investigate mechanisms to:

> Assist Zambian citizens to effectively service the company through the
provision of materials, equipment and services.

> Advise and assist the establishment of long term business enterprises.

> Maintain a register of Zambian businesses in terms of the provision of above-
mentioned services to allow for the easier identification of potential
providers.

Chambishi Metals PLC has designated Messrs R Duvel and M Uys of Avmin to be the responsible
persons to facilitate the success of the Local Business Development Plan. At a later stage this role
will be fulfilled by a company employee.

H\ZCCM\GCO\TRANS ACTINDRSOISS.31 -47-
SCHEDULE 3
PART I

MAP OF THE FACILITIES .

i

:0901200 039 PLO 039,
‘vaamian 4u0punog pasodord

FARL
MAP OF THE MINING AREA

wa.

SLAG DUMP No 48

en
--

SLAG DUMP Ne. 48

A 4etDEMD HD) evir8

DUMP 10 OF t6m
Fy aT 2.6 Sp Get 20-0 MILLION TonmeES:
SOUTH WESTERLY DIRECTION.

7 VOLUME OF oUNe
3 toe OF oUNP Te

LEGEND

STOPED OUT AREA

conrours

TAILINGS OURP He 41

TOACKS ~~

—— an

“pag 2

1 7

hvu, g 7

TI Lava

Strom ew”

“OVS 19 YAGWOAN dW OVIS WO9Z JO NOILISOd

—vivsg pase

"ep oved trom

ot
os . :
of , ;
Sey eed rete >
. # ¢ . : '
g 3 . :
on we eee be

: : 3 are
<tAn TIMP Na &7 te : a €/3/670

SCHEDULE 4

PART I
MEDICAL SERVICES

1. MEDICAL SERVICES IMMEDIATELY PRIOR TO COMPLETION

The Chambishi Cobalt & Acid Plant operates under the Nkana Division of ZCCM which
administers two hospitals both of which are based in Kitwe. Prior to the take over of
Chibuluma Mine by the Metorex Consortium, Nkana Division was responsible for a third
hospital based at Kalulushi. The three hospitals thus made up the medical services which
catered for all ZCCM employees based in Kitwe, Kalulushi and Chambishi. Employees of
ZCCM had a choice of three hospitals depending on where they lived. The hospitals are
supplemented by clinics based in the townships in the three towns as well as clinics in the
plant and works areas at Chambishi.

CHAMBISHI CLINICS

Chambishi employees and their registered dependants residing at Chambishi township are
served by two clinics, one is situated in the township and caters for employees’ registered
dependants, while the other is located in the plant and works areas and caters for mine
employees as well as ZAMDET employees. Both clinics are run and maintained by ZCCM
on a 24 hour service. They are staffed by ZCCM employees and are visited three days a
week by doctors from Nkana hospital or, by arrangement, from Kalulushi hospital.

All employees of Chambishi Cobalt & Acid Plant and their registered dependants are entitled
to free medical services and to attend hospitals at Kalulushi, and in some cases, Nkana.
ZCCM provides a bus service to enable dependants to visit the sick at Kalulushi hospital and
an ambulance service is available at Chambishi to ferry cases which need to be attended to
by a Doctor or require hospitalisation at Kalulushi/Nkana hospitals. In line with ZCCM
practice, employees have a choice to use the contributory or the non-contributory section of
the hospital at Kalulushi or Nkana.

HOSPITAL SERVICES

Chambishi employees needing hospitalisation or specialised medical attention attend the
Kalulushi or Nkana hospitals.

2. STANDARD AND COSTS TO SERVICE USERS
The information set forth in the remainder of this Part I is intended to facilitate the
identification and establishment of the standard of Medical Services prevailing at the date of
Completion.
The information is not certified as true, correct or complete and nothing herein contained

shall be construed as preventing either Party from accessing primary and other data regarding
the historical provision of Medical Services by ZCCM in order to correct, clarify and/or

H \ZCCM\GCONTRANS ACTINDRSOISE.31 -Sl-
elaborate upon such information for purposes of compliance with Clauses 9.2(a)(iii) and
9.2(b) of this Agreement.

NKANA DIVISION MEDICAL SERVICES (also utilised by Chambishi Cobalt and Acid Plant
employees)

1.0 TYPES OF SERVICES

The following services are provided by ZCCM hospitals to serve mine employees, their
dependants and others.

a) CLINICAL SERVICES
Surgery, Internal medicine, Paediatrics, Obstetrics and Gynaecology, Orthopaedic
surgery, Anaesthesia, Ophthalmology, Dental and Accident and Emergencies.
—_—

b) OTHER SPECIALISED SERVICES

Intensive Care Therapy, Computer Tomographic Scanner and Ultrasound (only at
Nkana Division), Radiology and Histopathology (only at Nkana Division).

c) MATERIAL AND CHILD HEALTH SERVICES

Immunisation, Antenatals, Post Natal, Family Planning Nutrition Surveillance and
Home Based Care for HIV/Aid patients and the terminally ill.

d) OTHER

PUBLIC HEALTH
LABORATORY

LOCATION OF MEDICAL SERVICES AT NKANA DIVISION ~

Nkana Division - 2 hospitals Nkana and Wusakile Hospitals and 14 Township and
Plantsite Clinics. The clinics include the following:

Mindolo 2, Mindolo 1, Miseshi Maternity, Twibukishe, Nkana West. Mumana (C7),
Chamboli, (J) Chamboli (P) Maternity, Natwange, Nkana East.

The Plantsite Clinics (ie. SOB Clinic. Central Shaft. Refinery, Mindolo Main, and
Mindolo North) are located in their respective Plant Areas.

All the Clinics at Nkana Division except for Nkana West Clinic Operate for 24 hours
but have limited bed capacity.

HAZCCM\GCO\TRANS ACTINDRSOISE.31 -52-
2.0

3.0

4.0

STAFFING

These include Nursing staff, Paramedical staff, Professional staff ie. Doctors and Consultants
in different fields of specialisation and interest.

At Nkana Division the total number of staff running the medical services is 611. Appendix
1 shows the labour distribution by category.

2.1. NURSING STAFF

These are enrolled or registered nurses. Other nurses are in specialised fields
(including theatre nursing, midwifery, intensive care nursing, ophthalmology, public
health etc). At Nkana Division the total number of nurses is 373 as shown in
Appendix 1.

2.2 PARAMEDICAL STAFF

These include the following: Laboratory Technicians, Pharmacists and Pharmacy
Technicians, Radiographers, Physiotherapists, etc. At Nkana Division the total
number of paramedical staff is 44, as shown in Appendix 1.

OUTPATIENT ATTENDANCES, OCCUPANCY RATE, ADMISSIONS

The statistics of outpatient attendances, Bed Capacity and occupancy rates are as shown in
Appendix 2, tables 1 and 2.

Overall, the major activity in outpatient attendance is with dependents at 70% (366,298),
employees 22% (117,003), non-mine 7% (33,948) and interdivisional activities at 2% (9315).

The average bed capacity for mine hospitals is 204 ranging from 26 to 450. The average
stay in the hospital is 4.8 days ranging from 4 days to 8 days. The average occupancy rate
is 41.9%. The highest occupancy rate is in the low cost units. Appendix 2, table 2 gives
the details.

On admissions the greatest activity is on dependants 54% (26,456), mine employees 23%
(11,229) non-mine 22% (10,545), interdivisional 0.8% (394).

PEOPLE EXPECTED TO USE MEDICAL FACILITIES POST PRIVATISATION

By and large, the greatest number of users of medical facilities post privatisation will be
working employees and their dependants 89% (180,441), followed by Mpelembe drilling 5%
(9336), Ndola Lime 1.4% (2802), Ndola Copper Refinery 1% (1149), Retired 1% (1062),
Techpro (Z) Limited 0.3% (549), Medical Discharge 0.2% (504) etc. Appendix 3, tables
1 and 2 below and Table 4 show the picture:

H.AZCCM\GCONTRANS ACTINDRSOISS.31 - 53 -
Appendix 1

LABOUR DISTRIBUTION BY FUNCTION

ee a ee )

| Administration
Stuff

frome wos

H.AZCCM\GCO\TRANS ACTINDRSOIS8.31 -54-
Appendix 2
Table 1

OUT PATIENTS ATTENDANCE by Mine Hospital for Mine Employees, dependents,
interdivisional and non mine

DEPENDENTS

| INTERDIVISIONAL |_|

Table 2
BED CAPACITY, OCCUPANCY RATE (Average stay in hospital, bed occupancy rate, inpatient

days)

By different Mine Hospitals

wwonsoyaiowa | sf «| «| |
stv a a

H.\ZCCM\GCONTRANS ACTINDRSOISE.31 -55-
Appendix 3
Table 1

PEOPLE EXPECTED TO USE MEDICAL FACILITIES POST PRIVATISATION at Mine
Hospitals

OSS TYPE | rete | NKANA/WUSAKILE |

ZCCM LIMITED
Working

| Retired w
Medical Discharge
Inter Divisional
SUBSIDIARY
Mpelembe Properties
Mpelembe Drilling
Prosec (Z) Limited

Ndola Lime

Techpro (Z) Limited

Ndola Copper
Refinery

ZAM DET

Scaw Limited

Emp = Employee. Dep = Dependent of employee

H \ZCCMIGCOWTRANS ACTINDRSOIS8.31 - 56 -
Table 2

PEOPLE EXPECTED TO USE MEDICAL FACILITIES POST PRIVATISATION

eenatiome fee fe
emcee ed
eC
er

| Prosec (Z) Limited

[ome TY
=
jm Cd
ee
a

* Rounding error Source: Submissions from Chief Medical Officers

H.AZCCM\GCO\TRANS ACTINDRSOISS.31 -57-
NKANA HOSPITAL - MEDICAL COSTS TO OCTOBER 1997

==
pe [l= [ml = om
== =f =f =| |
= [=f =l =f}

H.XZCCM\GCONTRANS ACTINDRSO!S8.31 - 58 -
NKANA DIVISION MEDICAL COSTS TO OCTOBER 1997

COST BY ELEMENT

| 9697 Year To ae | Year To date
\CTUAL
BUDGET BUDGET

a
come [sf =f mf =| | a
fsseomn —[ oe | m| me] v0] oe]
ce
femme || =| of | >] |
me [=| =|] =| =| |

a
ae
fees |=] | =f [af
Ee A
we [ff ef st
[meme | vo] ve [| a|
[sree [fof «| [a] I

roe Rae

fem || fe] ff
moe |] ef =| =f ml |

—.

H.\ZCCM\GCO\TRANS ACTINDRSOIS8.31 -59-
LOCAL EMPLOYEES Professional Staff (Alphabetical Order)

———

Muule Chola Baldwin (Mr)

Ngome Charles Caleb (Dr)
Sendama John (Dr)

Simukonde Musyani (Dr)

Simwizye Tresphor Kapupula

Tembo Dixon Chaponda (Dr)

H.\ZCCM\GCO\TRANS ACTINDRSOIS8.31

QUALIFICATION

MD/FRCS Higher Surgical
Training in orthopaedics UK

Bsc MB ChB FRCR

Bsc MB ChB, FRCS | London,
FRCS I Dublin

BSc MB ChB M Comm H Dip
HSM (UK)

Bsc MB ChB FRCS - UK

Bsc MB ChB FRCA Il - UK DA
- UK

| srectatisarion —_ |

Assistant Chief Medical Officer
(Health Services Management)

Consultant Paediatrician
Paediatrics

Senior Consultant Physician
Internal Medicine (Physician)

Consultant Physician Internal
Medicine (Physician)

Senior Consultant Orthopaedic
Surgeon Orthopaedics.

Consultant Radiologist
Radiology

Specialist Ophthalmologist
Ophthalmology

Group Medical Adviser and
Chief Medical Officer,
Public/Community Health,
Health Service Management

Consultant Surgeon General

Surgery

Consultant Anaesthetist

Anaesthesia

EXPATRIATE EMPLOYEES

Goel R G (Professor) MBBS Dip Chin Path.MD
Pathology
~~

Consulant Pathologist
Histopathology

Consultant Anaesthetist
Anaesthesia

Consultant Radiologist
Radiology

Z
Es
3
3
9
2
;
3
2
q
3

Dental Surgeon
Dentistry/Acupuncture

Consultant Obs/Gynae Obstetrics

and Gynaecology

H.AZCCM\GCOWTRANS ACTINDRSOISS.31 -61-
ICS (TOWNSHIP AND PLANT SITE) ACTUAL COST AGAINST BUDGET APRIL TO OCTOBER 1997

COST ELEMENT BUDGET ACTUAL
K’000

| LOCAL LABOUR (31)
DRUGS
STATIONERY
CLEANING MATERIAL
FOOD STUFFS
OTHER MTCE STORES

TOTAL
PART 0
EDUCATION SERVICES

EDUCATION SERVICES IMMEDIATELY PRIOR TO COMPLETION

ZCCM Nkana Division runs two primary schools, one in Kitwe and the second school at
Kalulushi which has now been taken over by the Metorex Consortium.

There are no ZCCM schools at Chambishi township. Employees’ children and dependents
attend local (government) primary schools and a junior secondary schoo] at Chambishi
township. The majority of secondary school children attend the Government Secondary
School in Kalulushi. ZCCM provides a bus service to employees’ children and dependents
attending secondary school education (Government schools) in Kalulushi. Estimated cost of
this bus service is K100 million per annum.

Like all ZCCM employees, the children of Chambishi Cobalt & Acid Plant employees and
their registered dependents are eligible to be considered for enrolment at the education
facilities run by ZCCM in Kitwe, Kalulushi and the Mpelembe Secondary School in Kitwe
subject to the children meeting the selection criteria currently in practice.

STANDARD AND COSTS TO. SERVICE USERS

The information set forth in the remainder of this Part II is intended to facilitate the
identification and establishment of a standard of education services prevailing at the date of
Completion.

The information is not certified as true, correct or complete and nothing herein contained
shall be construed as preventing either party from accessing primary and other data regarding
the historical provision of Education Services by ZCCM in order to correct, clarify and/or
elaborate upon such information for purposes of compliance with Clause 9.3(b) and (c) of this
Agreement.

H \ZCCM\GCO\TRANS ACTANDRSO138.31 - 63 -
EDUCATION FACILITIES (NKANA PRIMARY SCHOOL)

School Enrolment = 870 (920 in 1998)
Number of classes = 32 (34 in 1998)
Number of Teachers = 42

Administrative Staff = 03

Breakdown of Staff by Grade

ADMIN TEACHING SUPPORT STAFF TOTAL
STAFF STAFF

Type of syllabus followed: Basic Zambia Primary Course

High Quality cost-effective education is offered.
NB: 1. Will be recruiting 5 Class Teachers and 1 Computer Science Teacher by November 1997.

2. Will lose one Class Teacher on transfer to Nkwazi Primary School in Lusaka at end of
this term.

H.\ZCCM\GCONTRANS ACTINDRSOISS.31 - 64-
PART III
RECREATIONAL SERVICES

RECREATIONAL SERVICES - CHAMBISHI TOWNSHIP IMMEDIATELY PRIOR TO
COMPLETION

1.

SOCIAL CLUBS

There is one Social Club run by ZCCM through a Club Committee and two other clubs which
operate autonomously. See Appendix 1.

All these clubs are in the Council area but use ZCCM facilities. Services provided by ZCCM
are water, electricity, general maintenance of the buildings lawns and surroundings.

The Company provides assistance to a number of youth programmes and youth clubs which
are suitably registered under Community Services. The services provided by ZCCM include
transport for outside sporting activities, meal expenses for team members and officials. the
sports kits and where necessary registration and affiliation fees with National Sports Bodies.
Details are given in Appendix 1, table 1.

FOOTBALL FIELDS

There are two playing fields in Chambishi township; one is a football pitch and the other a
Tugby field. The fields and associated infrastructure buildings are maintained by ZCCM.
One stadium is used by the First Division Chambishi Football club which is sponsored by
ZCCM through the Community Services. ZCCM subsidises the costs of the team’s kit, travel
expenses, hotel accommodation, food and transport and other costs incidental thereto. ZCCM
also bears winning bonus, camp and training allowances for the players including local cup
games. Details of expenses for the current year are given in Appendix 2.

WOMEN CENTRES

There is one Women Centre situated in the main Chambishi Township. The centre has one
ZCCM employee who is assisted by one casual worker. All equipment, teaching aids, and
material are funded by ZCCM. The centre caters for an average of 60 women per year.
They are trained in Basic and Advanced Home Economics, Mothercraft, Nutrition and
Hygiene. Trainees are spouses of ZCCM employees and their dependents.

STANDARD AND COSTS TO SERVICE USERS

The information set forth in the remander of this Part III is intended to facilitate the
identification and establishment of a standard of recreational services prevailing as at the date
of Completion.

The information is not certified as true, correct or complete and nothing herein contained
shall be construed as preventing either party from accessing primary and other data as regards
the historical provision of the Recreational Services by ZCCM in order to correct, clarify

H.ZCCM\GCONTRANS ACTINDRSOISE.31 - 65 -
and/or elaborate upon such information for purposes of compliance with Clause 9.5 of this
Agreement.

H:AZCCM\GCO\TRANS ACT\NDRSOISE.31 - 66 -
“L9- IE SSIOSMONLOV SNV BLO NNIZ) HL

~~ «SY gaisNoas |
W90Z WO9Z IHSIGNVHD T1VaL003
W992 SNOWONOLNV IHSIGWVHD: aNTD ANIN

IHSIGWVHD SINNAL

‘Aueduioo ayy
‘2us0g osje sdurpying
ouURUIIULEL JO

“Qnja ay O1 Pi
Sod}asas yan

Aqureul aue soo my

Aynuenb 04 nd!

(ANV 4D) LSOO SALVLS SNMOUNOILVIOT | 81D dO FNVYN

SASNOH N19 HLIM S€NTD— 1 98h

SaNTD TVIDOS

1 XIQNdddV

L661 WAAWAOTC 6 LV SV ANIW IHSIGWVHD GHL LV SA91AudS TVdIOINNW GNV ‘TVIDOS 40 STIVLAG

SAOTAUS ALINAWWOD

ANIW IHSIGWVHO/NOISIAIG VNVIN
Table 2

1.1b CLUBS WITHOUT CLUB HOUSES

[___nane oF cw | cocaionrownstur | starus_| wauuencusrry useo | newanns |
Jones cuamnism | zccm sponsore> | MINEREC. CLUB

Jeapminton | cams” | ccm sponsoreD | MINEREC. CLUB

| croguer—cutamoiss | zcemsponsorep | MINEREC. CLUB

 pravonts camo | zccmsvonsorep | MinEREc.cLuB |

[naskeraang [cans [aco sronsonen | wn nec. cx]

|TABLE TENNIS | Cuampism | zccMsponsoreD | MINEREC. CLUB

Refer to section ta
[woo cataMoisin | zm sponsoreD | MINEREC. CLUB

[poxinc | Campus | zccM sponsoreD | MINEREC. CLUB

ZCCM SPONSORED
a
Appendix 2

CHAMBISHI FOOTBALL CLUB EXPENDITURE ON LEAGUE/CUP GAMES

WINNING TRAINING CAMPING
ALLOWANCES ALLOWANCES ALLOWANCES
K

15 (HOME) 7125000 11835072

15 (AWAY) 7125000 11025000
5 (HOME) 2375000 . 4305000
16625000 27165072

1. Winning allowances are paid to 16 players and 3 officials ie. Coach, Assistant Coach and first aider.

2. Camping expenses are spent on food, cleaning materials and toiletries for the team for one night. Three meals are prepared.

3. Match officials are paid to 3 Referees and 1 Match Commissioner.

4. The home games are expected to attract gate takings. However, these have not been to expectations since the team entered Ist division. An
average of K250,000 is collected per game.

HAZCCMIGCONTRANS ACTINDRSOIS8.31 - 69-
SCHEDULE 5
FRAMEWORK ENVIRONMENTAL PLAN

This document is intended to form the framework Environmental Plan referred to in Clause
12.3(b)(ii) of the Development Agreement and sets out the Company’s environmental policies
and broad outline plans.

The plan is subject to changes arising from a base-line study of the operations and will be
replaced by a more detailed plan in accordance with the timetable below and when agreed in
accordance with Clause 12.1 of the Development Agreement. The Company will be
responsible for meeting the terms and conditions specified in the Environmental Plan and the
Environmental Licences. Terms and conditions of existing operating permits and licences will
be adhered to consistent with the terms of the Environmental Plan.

It is envisaged that the Environmental Plan will cover the following aspects:
1. Pollution Prevention
Priority will be given to technological modernisation and improved process maintenance,

monitoring and control to complement conventional pollution control systems for
atmospheric emissions and effiuent discharges.

This approach will:

- reduce the volume of water requiring treatment by increased recycling of process
water and minimise the use of fresh water. This will improve the efficiency of metals
and solids removal in effluent treatment systems; and

- minimise process upset conditions and spills to the environment.

2. Reduction of Risks

Incidents of inadvertent releases will be minimised by an improved capacity for the
containment of untreated water and reduced external storage of sludges and residues. The
implementation of spill prevention plans will further reduce risks.

3. Reduction of Environmental Impacts
Treated water discharges into the environment will be consolidated into one stream for
Operations, wherever possible. This will result in improved treatment efficiency and will
reduce stress on the number of streams currently receiving untreated or partially treated
water.

4. Conducting Progressive Rehabilitation

Where appropriate, progressive rehabilitation will be exercised over the operating life of
facilities when areas become inactive and plant units redundant.

H:AZCCM\GCO\TRANS ACTINDRSOIS8.31 - 70 -
General housekeeping improvements within the plant site are part of the process capital
investment programme. This includes appropriate storage for concentrates, residues, full
and empty barrels containing chemicals, sludges and so forth.

5. Achieving Production Efficiency

A fundamental objective for the Company will be to achieve production efficiency. High
losses of metals through discharges of concentrates and process solutions present an
unacceptable economic cost and environmental effects. Optimising process and
production efficiency will have a favourable environmental benefit.

6. Protection of Human Health

The Company commits to a modernisation program at Chambishi that will reduce
emissions, discharges and releases into the environment and address, inter alia, the issue
of the protection of human health. Major environmental capital expenditures as
contemplated in the Development Agreement will be required to bring these operations
to an acceptable standard.

7. Phased Compliance

The final Environmental Plan will describe the Company’s commitment to bring the
environmental performance of the Chambishi operation into compliance, over time, with
the Environmental Laws. This technological modernisation programme is expected to be
completed within 31 months of Completion.

Areas of non-compliance will be discussed and agreed to with GRZ. The time required
to bring each process into compliance will be detailed in the final Environmental Plan.
Meeting these time schedules, within the 31 month completion period, will guarantee the
maintenance of the indemnification.

8. Smelter Operation

Environmental planning for the smelter will not include any aspect of indemnification.

Timetable Date
Production of the Baseline Study 12 months from the date hereof
Production of the Environmental Plan 18 months from the date hereof

H.AZCCM\GCO\TRANS ACTINDRSOISS.31 -71-
SCHEDULE 6

TRAINING AND HUMAN RESOURCES MANAGEMENT PROGRAMME

In the operation of the Chambishi Cobalt and Acid Plants, Chambishi Metals PLC will focus
extensively on the training and development of its employees. As is practice on Avmin's other
operations, the company will ensure that technical excellence is part of each employee’s make-
up. The company’s approach will be a pragmatic bottom-up developmental approach to
human resource development, with selective initiatives to accelerate the development of
managers.

The company will develop and empower current employees to make best use of the
opportunities for advancement. Merit alone will guide the selection criteria for filling
vacancies and will not be limited to academic qualification, but will include informal
qualifications and work experience. The criteria will be set at appropriate levels to avoi
excluding employees from training and development. ~

In the interim, the company will provide on-the-job training to enhance existing skills.
Ongoing safety training will be an important part of this process. It is planned to provide
opportunities to appropriate employees to develop and grow through rotational training at other
Avmin operations in Africa.

During the planning and construction stage of the new plant, the company will provide the
employees with the new skills required to effectively manage the new technology. Also this
period will be used to evaluate and effect organisational re-engineering to set in place the most
effective and efficient organisational structure required by the new company.

Chambishi Metals PLC believes that it is in its best interest to maintain a high level of
Zambian employment and will endeavour to attract qualified and experienced Zambians.
Recruitment will not be limited to the Republic of Zambia but will also concentrate on
attracting Zambians back to the Copperbelt from other parts of Africa and the rest of th
world. —

Chambishi Metals PLC has designated Mr R Duvel of Avmin to be the responsible person to
take an active role in facilitating the success of the Training and Human Resource
Development Plan. At a later stage, a company employee will be identified to fulfil this role.

The company will carry out a detailed evaluation of current employees’ in order to determine
their current capacity and future potential. This evaluation will enable a detailed employee-
specific training and development matrix to be developed. Chambishi Metals PLC will submit
a detailed Training and Human Resource Development Plan within 12 months of Completion.

H.\ZCCM\GCO\TRANS ACTINDRSOIS8.3} -7T2-
SCHEDULE 7

REQUIRED INSURANCES

The following insurance policies shall be taken out with insured amounts and excesses
appropriate to the Company scale of operation and the risk profile pertaining from time to
time. This summarised schedule conforms to the details of Schedule 6 of the Sale and
Purchase Agreement relating to the types of insurance policies taken out by ZCCM.

Property Insurance
Motor Insurance

Money Insurance
Fidelity Guarantee

Legal Liability Insurance
Cobalt Storage Cover
Metal Export Insurance

MAW YN

H.\ZCCM\GCO\TRANS ACTINDRSOISE.31 -73-
SCHEDULE 8
TAX SCHEDULE

The principal applicable taxes and the rates applicable to the Company in the conduct of
Normal Operations from the date hereof are as follows:

(1) Income Tax:

(1) The Company shall pay to GRZ income tax in accordance with the provisions of
this Agreement and the Income Tax Act, Chapter 668 of the Laws of Zambia as
from time to time amended and in effect on its net income arising from all mining,
concentration, smelting and refining and other operations.

(2) The income tax rate applying as at the date of this Agreement shall be thirty five
per cent (35%) save that if the Company were to obtain a full listing on the Lusak"
Stock Exchange such rate shall be thirty per cent (30%) from the year of suci=—”
listing.

(3) The carry forward of losses shall be permitted for a period of ten (10) years from
the date at which the loss was incurred. Losses should be used on a first in, first
out basis with earlier losses used before later losses.

(4) | The Company shall be entitled to maintain books of account stated in United States
dollars in accordance with generally accepted accounting principles.

(5) For the purposes of the Third Schedule to the Act, the Facilities shall be deemed
a "1975 new mine” allowing the deduction of one hundred per cent. (100%) of
capital expenditure (as defined in the Act) in the year in which the capital
expenditure was incurred.

(2) Royalties:
(i) The Company shall pay to GRZ Mineral Royalty tax (the “Royalty") on the
net back value of minerals produced in the Mining Area at a rate of two per
cent (2%).

(ii) For the purpose of the foregoing, the words “net back value" shall mean:
(aa) the market value of Mine Products free-on-board at the point of
export from Zambia or, in the case of consumption within Zambia,
at the point of delivery within Zambia, less:
(i) the cost of transport, including insurance and handling

charges, from the Contract Area to the point of export or
delivery; and

H:\ZCCM\GCO\TRANS ACT\NDRSO188.31 -74-
(ii) the cost of smelting and refining (where applicable) or other
processing costs except such other processing costs as relate
to processing normally carried out in Zambia in the Contract
Area;

(iii) payments made under the Cobalt Price Participation
Agreement;

(bb) the term "market value" means the realised price for a sale free-on-
board at the point of export from Zambia or point of delivery within Zambia,

(iii) | GRZ confirms that for a period of fifteen (15) years from the Effective Date,
royalty payable under the Act shall be deductible against liability for income
tax.

(iv) | The circumstances where the discretion available to GRZ under Section 67
of the Act to defer the payment of royalty would be exercised are:

(aa) under the terms of Section 67(1) where the cash operating margin of
the Company mining operations is less than nil; and

(bb) under the terms of Section 67(2) on samples of minerals acquired for
the purposes of assay, analysis or other examination.

(v) For the purposes of the foregoing “cash operating margin” means the amount
derived by deducting operating costs (not including capital expenditure during
or required for the development of the Facilities) from revenue.

(3) Other Taxes, Charges and Fees:
(i) Customs and Excise Duties

Subject to the provisions of Clause 13 and Section 97 of the Act, the
Company shall be liable to pay customs and excise duties on all assets
imported for the purposes of the Approved Programme of Operations at such
Tates and on the terms and conditions as are set out in the Customs and
Excise Act.

The Company will also enjoy the benefit of S97 of the Act namely that the
Company shall be entitled to exemption from customs and excise duties, and
from any other duty or impost levied under the Customs and Excise Act, in
tespect of all machinery and equipment (including specialised motor vehicles)
required for any of the activities carried on or to be carried on in pursuance
of the right or otherwise for the purposes of his investment in mining or
prospecting. GRZ and the Company agree that goods imported by
contractors of the Company engaged by the Company for the purposes of
implementing the Approved Programme of Operations shall enjoy the benefit
of the Company's exemption from customs and excise duties under Section

H.\ZCCM\GCONTRANS ACTINDRSOISE.31 -75-
97 of the Act, such benefit to be strictly limited to machinery and equipment
imported for the implementation of the Approved Programme of Operations.
GRZ and the Company further agree to establish an administrative
mechanism to achieve this post Completion.

(ii) Excise Duty on Power:

GRZ confirms that this will be ten per cent. (10%) of the amount paid to
ZESCO by the Copperbelt Energy Corporation PLC for the purchase of
electricity.

(iii) | Other Taxes, Charges and Fees:

For the avoidance of doubt, the Company shall be liable to pay (and these
provisions will be without prejudice to such liability) all other taxes, charges
and fees payable to GRZ or to any governmental authority in Zambia as c’
the date of this Agreement in relation to its mining, concentration, smelting”
or refining and other operations carried out in Zambia, including but not
limited to:

(aa) any annual fees, company fees, land rents falling due post completion
or other payments due to GRZ in accordance with applicable
legislation and the provisions of this Agreement; and

(bb) taxes, charges and fees for services rendered by governmental
authorities on request or to public or commercial enterprises
generally.

(4) Value Added Tax ("VAT"):

(i) In accordance with the provisions of the Value Added Tax Act, 1995, Plant
Products are chargeable to VAT at a rate of zero per cent. (0%).

(ii) GRZ confirms that input VAT shall be credited to the Company within a
reasonable period of time from the date of submission of the Company's
monthly VAT return in respect of each accounting period.

(iii) For the purposes of this Clause, “input VAT" shall mean VAT payable in
respect of the supply of goods or services supplied by a registered supplier
during a prescribed accounting period for the purposes of the Facilities and/or

- the activities contemplated in the Scheduled Programmes and/or the conduct
of Normal Operations.

(iv) Provided Company submits the appropriate applications, the Company shall

be deemed to be registered under the VAT Deferment Scheme from the date
of Completion.

H:AZCCM\GCOVTRANS ACT\NDRSOIS8.31 ~ 76 -
(5) Relief from Withholding Tax

The rate of withholding tax applicable to the Company and to Avmin in respect of
payments made under the Management Agreement shall be ten per cent. (10%).

GRZ confirms its intention to enter into Double Taxation Agreements with its major
trading parmers which should, inter alia, reduce the level of withholding tax suffered
on distributions and payments of interest by the Company.

For the purposes of Second Schedule to the Act, the Facilities shall be deemed a
"1975 new mine".

(6) Deductions for Mining Expenditure on a non-producing and non-contiguous mine
For the purpose of ascertaining the Company’s allowable deductions under Section

five (one) (5(1)) of the Third Schedule to the Act, the Facilities shall at all times be
Tegarded as a single large scale mining and metal treatment operation.

H-AZCCM\GCO\TRANS ACT\NDRSOISS.31 -77-
